





Exhibit 10.26


SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT


dated as of


December 12, 2018


among


BRIXMOR OPERATING PARTNERSHIP LP


The Lenders Party Hereto


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents


and


BANK OF MONTREAL, THE BANK OF NOVA SCOTIA,
CITIBANK, N.A., MIZUHO BANK, LTD.,
PNC BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA and
U.S. BANK NATIONAL ASSOCIATION
as Documentation Agents
___________________________


JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers


and


BMO CAPITAL MARKETS CORP., THE BANK OF NOVA SCOTIA,
CITIGROUP GLOBAL MARKETS, INC., MIZUHO BANK, LTD.,
PNC CAPITAL MARKETS LLC, RBC CAPITAL MARKETS
and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers
 
 



-1-

--------------------------------------------------------------------------------




    
 
 
                 TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page


ARTICLE I Definitions
1


SECTION 1.01.
 
Defined Terms
1


SECTION 1.02.
 
Classification of Loans and Borrowings
33


SECTION 1.03.
 
Terms Generally
33


SECTION 1.04
 
Accounting Terms; GAAP
33


SECTION 1.05.
 
Interest Rates; LIBOR Notification
34


ARTICLE II The Credits
35


SECTION 2.01.
 
Commitments
35


SECTION 2.02.
 
Loans and Borrowings
35


SECTION 2.03.
 
Requests for Borrowings
36


SECTION 2.04.
 
Incremental Facilities
37


SECTION 2.05.
 
[Reserved]
39


SECTION 2.06.
 
Letters of Credit
39


SECTION 2.07.
 
Funding of Borrowings
44


SECTION 2.08.
 
Interest Elections
45


SECTION 2.09.
 
Termination and Reduction of Commitments
46


SECTION 2.10.
 
Repayment of Loans; Evidence of Debt
46


SECTION 2.11.
 
Prepayment of Loans
47


SECTION 2.12.
 
Fees
48


SECTION 2.13.
 
Interest
49


SECTION 2.14.
 
Alternate Rate of Interest
50


SECTION 2.15.
 
Increased Costs
51


SECTION 2.16.
 
Break Funding Payments
52


SECTION 2.17.
 
Withholding of Taxes
53


SECTION 2.18.
 
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
57


SECTION 2.19.
 
Mitigation Obligations; Replacement of Lenders
58


SECTION 2.20.
 
Defaulting Lenders
60


SECTION 2.21.
 
Extension of Maturity Dates
62


SECTION 2.22.
 
Extending Facilities
63


ARTICLE III Representations and Warranties
66


SECTION 3.01.
 
Organization; Powers
66


 
 
                                    -i-
 



-2-

--------------------------------------------------------------------------------



 
 
                 TABLE OF CONTENTS
 
 
 
                             (continued)
 
 
 
 
 
 
 
 
Page


SECTION 3.02.
 
Authorization; Enforceability
66


SECTION 3.03.
 
Governmental Approvals; No Conflicts
66


SECTION 3.04.
 
Financial Condition; No Material Adverse Change
66


SECTION 3.05.
 
Properties
67


SECTION 3.06.
 
Litigation, Guarantee Obligations, and Environmental Matters
67


SECTION 3.07.
 
Compliance with Laws and Agreements
68


SECTION 3.08.
 
Investment Company Status
68


SECTION 3.09.
 
Taxes
68


SECTION 3.10.
 
ERISA
68


SECTION 3.11.
 
Disclosure
68


SECTION 3.12.
 
Anti-Corruption Laws and Sanctions
69


SECTION 3.13.
 
Federal Reserve Board Regulations
69


SECTION 3.14.
 
Subsidiaries
69


SECTION 3.15.
 
Solvency
69


SECTION 3.16.
 
Status of BPG
69


SECTION 3.17.
 
Insurance
69


SECTION 3.18.
 
EEA Financial Institution
70


ARTICLE IV Conditions
70


SECTION 4.01.
 
Effective Date
70


SECTION 4.02.
 
Each Credit Event
72


ARTICLE V Affirmative Covenants
72


SECTION 5.01.
 
Financial Statements; Ratings Change and Other Information
72


SECTION 5.02.
 
Notices of Material Events
74


SECTION 5.03.
 
Existence; Conduct of Business; REIT Status
74


SECTION 5.04.
 
Payment of Obligations
75


SECTION 5.05.
 
Maintenance of Properties; Insurance
75


SECTION 5.06.
 
Books and Records; Inspection Rights
75


SECTION 5.07.
 
Compliance with Laws
75


SECTION 5.08.
 
Use of Proceeds and Letters of Credit
75


SECTION 5.09.
 
[Reserved]
76


 
 
                                    -ii-
 



-3-

--------------------------------------------------------------------------------



 
 
                 TABLE OF CONTENTS
 
 
 
                             (continued)
 
 
 
 
 
 
 
 
Page


SECTION 5.10.
 
Addition and Release of Guaranties
76


ARTICLE VI Negative Covenants
76


SECTION 6.01.
 
Financial Covenants
76


SECTION 6.02.
 
Fundamental Changes
77


SECTION 6.03.
 
Restricted Payments
78


SECTION 6.04.
 
Transactions with Affiliates
78


SECTION 6.05.
 
Anti-Corruption Laws and Sanctions
78


SECTION 6.06.
 
Changes in Fiscal Periods
78


ARTICLE VII Events of Default
79


SECTION 7.01.
 
Events of Default
79


SECTION 7.02.
 
Distribution of Payments after Default
81


ARTICLE VIII The Administrative Agent
82


SECTION 8.01.
 
Appointment, Etc
82


SECTION 8.02.
 
Certain ERISA Matters
86


ARTICLE IX Miscellaneous
87


SECTION 9.01.
 
Notices
87


SECTION 9.02.
 
Waivers; Amendments
90


SECTION 9.03.
 
Expenses; Indemnity; Damage Waiver
91


SECTION 9.04.
 
Successors and Assigns
93


SECTION 9.05.
 
Survival
97


SECTION 9.06.
 
Counterparts; Integration; Effectiveness; Electronic Execution
98


SECTION 9.07.
 
Severability
98


SECTION 9.08.
 
Right of Setoff
99


SECTION 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
99


SECTION 9.10.
 
WAIVER OF JURY TRIAL
100


SECTION 9.11.
 
Headings
100


SECTION 9.12.
 
Confidentiality
100


SECTION 9.13.
 
Material Non-Public Information
101


SECTION 9.14.
 
Interest Rate Limitation
102


SECTION 9.15.
 
USA PATRIOT Act
102


 
 
                                    -iii-
 



-4-

--------------------------------------------------------------------------------



 
 
                 TABLE OF CONTENTS
 
 
 
                             (continued)
 
 
 
 
 
 
 
 
Page


SECTION 9.16.
 
No Advisory or Fiduciary Responsibility
102


SECTION 9.17.
 
Non-Recourse
103


SECTION 9.18.
 
Transitional Arrangements
103


SECTION 9.19.
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
104















































-iv-


-5-

--------------------------------------------------------------------------------







SCHEDULES:
Schedule EGL -- Eligible Ground Leases
Schedule 2.01A -- Commitments
Schedule 2.01B -- Letter of Credit Commitments
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters
Schedule 3.14 -- Subsidiaries
Schedule 6.04 -- Affiliate Transactions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Compliance Certificate
Exhibit C-1 -- U.S. Tax Certificate (For Non-U.S. Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-2 -- U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)
Exhibit C-3 -- U.S. Tax Certificate (For Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit C-4 -- U.S. Tax Certificate (For Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit D -- Form of Note
Exhibit E -- Form of Borrowing Request
Exhibit F -- Form of Subsidiary Guaranty








-v-


-6-

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) dated as of December 12, 2018, among BRIXMOR OPERATING PARTNERSHIP
LP, a Delaware limited partnership, the LENDERS party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.


WHEREAS, the Borrower, the Administrative Agent, certain of the Lenders and
certain other lending institutions are parties to an Amended and Restated
Revolving Credit and Term Loan Agreement dated as of July 25, 2016, as amended
prior to the date hereof (the “Existing Credit Agreement”), pursuant to which
such lenders provide a revolving credit facility and made a term loan to the
Borrower; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to amend
and restate the Existing Credit Agreement in its entirety as set forth herein;
NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby amend and restate the
Existing Credit Agreement in its entirety and covenant and agree as follows:
ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly-Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower or a Wholly-Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Borrower or a Wholly-Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under,
Section 1031 of the Internal Revenue Code.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquisition Asset” means any asset which has been owned for a period of less
than twenty-four (24) months.
“Additional Credit Extension Amendment” means an amendment to this Agreement
providing for any New Revolving Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Commitments and/or


-1-

--------------------------------------------------------------------------------



New Term Loans and otherwise reasonably satisfactory to the Administrative Agent
and the Borrower.
“Additional Subsidiary Guarantor” means any Subsidiary of the Borrower that
provides a Subsidiary Guaranty in accordance with Section 5.10(a).
“Additional Subsidiary Indebtedness” means any outstanding Indebtedness of the
Subsidiaries of the Borrower that own or lease Unencumbered Assets, other than
Nonrecourse Indebtedness and other than Unsecured Indebtedness in an aggregate
outstanding principal amount of less than $50,000,000.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto
appointed pursuant to Article VIII.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreement” has the meaning assigned to such term in the Recitals.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for purposes of this Agreement,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14, then the Alternate
Base Rate shall be the greater of clauses (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.00%, such rate shall be deemed to be 1.00% for purposes of this
Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries or the Parent
Companies from time to time concerning or relating to bribery, money-laundering
or corruption.


-2-

--------------------------------------------------------------------------------



“Applicable Credit Rating” means a rating assigned to the Borrower’s Index Debt
by Moody’s or S&P.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum determined as set forth below.
(i)    for Revolving Loans, the “Eurodollar - Applicable Rate”, the “ABR -
Applicable Rate” or the “Facility Fee Rate”, as the case may be, shall be
determined solely by the Applicable Credit Ratings in the table below:
RATINGS LEVEL
MOODY'S/ S&P APPLICABLE CREDIT RATING
EURODOLLAR OR LIBOR DAILY - APPLICABLE RATE
ABR - APPLICABLE RATE
FACILITY FEE RATE
Level I Rating
A3/A- or higher
0.775%
0%
0.125%
Level II Rating
Baa1/BBB+
0.825%
0%
0.15%
Level III Rating
Baa2/BBB
0.900%
0%
0.20%
Level IV Rating
Baa3/BBB-
1.10%
0.10%
0.25%
Level V Rating
Below Baa3/BBB- or unrated
1.45%
0.45%
0.30%



(ii)    for Term Loans, the “Eurodollar - Applicable Rate” or the “ABR -
Applicable Rate”, as the case may be, shall be determined solely by the
Applicable Credit Ratings in the table below:
RATINGS LEVEL
MOODY'S/ S&P APPLICABLE CREDIT RATING
EURODOLLAR - APPLICABLE RATE
ABR - APPLICABLE RATE
Level I Rating
A3/A- or higher
0.85%
0%
Level II Rating
Baa1/BBB+
0.90%
0%
Level III Rating
Baa2/BBB
1.00%
0%
Level IV Rating
Baa3/BBB-
1.25%
0.25%
Level V Rating
Below Baa3/BBB- or unrated
1.65%
0.65%

For purposes of these clauses (i) and (ii), (A) if the Borrower has only one
Applicable Credit Rating, such Applicable Credit Rating shall determine the
Applicable Rate, (B) if the Borrower has two Applicable Credit Ratings and the
Applicable Credit Ratings do not match, then the higher of two Applicable Credit
Ratings shall determine the Applicable Rate; provided, however,


-3-

--------------------------------------------------------------------------------



that if the two Applicable Credit Ratings are more than one level apart, then
the rating that is in between the two differing Applicable Credit Ratings (or,
if there is more than one level in between the two ratings, the higher of such
rating) shall determine the Applicable Rate, and (C) if the Applicable Credit
Ratings established or deemed to have been established by the rating agencies
for the Index Debt shall be changed (other than as a result of change in the
rating system of any such rating agency), such change shall be effective as of
the date on which it is first announced by the applicable rating agency and
furnished to the Borrower. Each change in the Applicable Rate under this clause
(b) shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If both S&P and Moody’s discontinue their ratings of the REIT
industry or the Borrower, the Borrower may seek a rating of its Index Debt from
another substitute rating agency reasonably satisfactory to the Administrative
Agent and the Borrower. For the period from the date of such discontinuance
until the earlier of (i) the date the Borrower receives a rating of its Index
Debt from such new rating agency and (ii) ninety (90) days after the date of
such discontinuance, the Applicable Rates and the Facility Fee Rate shall be
based on the level that was in effect immediately prior to such discontinuance
and, thereafter, if no such substitute rating agency has been identified and
accepted by the Administrative Agent, the Applicable Rates and the Facility Fee
Rate shall be based on a Level V Rating in the above table. To the extent
applicable, the above pricing grids will be adjusted upon the receipt of such
new rating from such new rating agency such that the pricing levels based on
such new rating most closely correspond to the above ratings levels.
If a downgrade or discontinuance of an Applicable Credit Rating results in an
increase in the Applicable Rate or the Facility Fee Rate and if such downgrade
or discontinuance is reversed within ninety (90) days thereafter, at the
Borrower’s request, the Borrower shall receive a credit against interest next
due to the Lenders equal to the interest differential on the Loans and the
differential on the facility fee payable under Section 2.12(b) during such
period of downgrade or discontinuance.
If an upgrade of an Applicable Credit Rating results in a decrease in the
Applicable Rate or Facility Fee Rate and if such upgrade is reversed within
ninety (90) days thereafter, the Borrower shall be required to pay an amount to
the Lenders equal to the interest differential on the Loans and the differential
on the facility fee payable under Section 2.12(b) during such period of upgrade.
Any adjustment in the Applicable Rate shall be applicable to all existing Loans.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Approved M&A Transaction” means any of the following transactions to the extent
such transaction has been approved by the Required Lenders pursuant to Section
6.02: (x) a merger or consolidation of the Borrower or a Parent Entity into a
Public Vehicle that would result in a Change in Control; or (y) a direct or
indirect sale or transfer to a Public Vehicle of a majority of the Equity
Interests in the Borrower, or a direct or indirect sale or transfer by a Parent
Entity


-4-

--------------------------------------------------------------------------------



to a Public Vehicle of all of the Equity Interests in the Borrower that are
owned directly or indirectly by the Parent Entity.
“Assets Under Development” means as of any date of determination, all retail
real estate assets then currently under original construction or the expansion
portion of any existing Operating Property under new construction, in each case
which are then treated as assets under development under GAAP.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by use of an
electronic platform) approved by the Administrative Agent.
“Authorized Officer” means any of the Chief Executive Officer, President, Chief
Operating Officer, Executive Vice President, Financial Officer or General
Counsel of the general partner of the Borrower or any other officer listed on
the incumbency certificate delivered pursuant to Section 4.01(c)(iii).
“Availability Period” means, with respect to the Revolving Facility, the period
from and including the Effective Date to but excluding the earlier of the
Revolving Maturity Date and the date of termination of the Revolving
Commitments.
“Available Revolving Commitment” means, as to any Revolving Lender at any time,
an amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect minus (b) such Lender’s Revolving Credit Exposure then
outstanding.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Balance Sheet Cash” means all cash and Cash Equivalents, including cash and
Cash Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with


-5-

--------------------------------------------------------------------------------



immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Book Value” means, with respect to any asset, the book value of such asset
determined in accordance with GAAP, without giving effect to depreciation but
after taking into account any impairments.
“Borrower” means Brixmor Operating Partnership LP, a Delaware limited
partnership.
“Borrowing” means Loans (or in the case of Term Loans, each portion thereof) of
the same Type and Class, made, converted or continued on the same date and, in
the case of Eurodollar Loans (or in the case of Term Loans, each portion
thereof), as to which a single Interest Period is in effect.
“Borrowing Request” means a request in substantially the form of Exhibit E
hereto by the Borrower for a Borrowing in accordance with Section 2.03.
“BPG” means Brixmor Property Group Inc.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan or
LIBOR Daily Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Expenditure Reserve” means, for any Operating Property, an amount equal
to (A) $0.15 multiplied by (B) the number of square feet of such Operating
Property.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


-6-

--------------------------------------------------------------------------------



“Capitalization Rate” means 6.50%.
“Cash Equivalents” means:
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;


(b) investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and


(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.


“Change in Control” means: (a) for any reason whatsoever an entity other than
the General Partner, the Limited Partner, another Parent Entity or any direct
Wholly-Owned Subsidiary of any of the foregoing becomes the general partner of
the Borrower; (b) for any reason whatsoever any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Effective Date)
other than the Permitted Holders shall beneficially own a percentage of the then
outstanding Equity Interests of the Parent Entity having the power, directly or
indirectly, to designate (and do so designate) a majority of the board of
directors (the “Voting Equity Interests”) that is more than 40% of the
outstanding Voting Equity Interests of the Parent Entity; (c) during any period
of 12 consecutive months, individuals who at the beginning of any such 12-month
period constituted the Board of Directors of the Parent Entity (together with
any new directors whose election by such Board or whose nomination for election
by the shareholders of Parent Entity was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Parent Entity; or (d) BPG ceases to own, directly or
indirectly, at least 60% of the Equity Interests of the Borrower having the
power to vote on matters relating to the management of the Borrower.
“Change in Law” the occurrence after the date of this Agreement or, with respect
to any Lender, such later date on which such Lender becomes a party to this
Agreement, (a) the


-7-

--------------------------------------------------------------------------------



adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority or (c) compliance by any Lender or any Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans
or Extended Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, with respect to each Lender, its Revolving Commitment and/or
its Term Loan Commitment, as the context may require.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Competitor” shall mean (i) (x) any competitor of the Borrower that is engaged
in the business of owning, managing and/or operating regional, neighborhood or
community shopping centers and (y) which as of any date of determination has
been designated by the Borrower as a “Competitor” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Electronic System) not less than ten (10) Business Days prior to such date
(provided that “Competitors” shall exclude any Person that the Borrower has
designated as no longer being a “Competitor” by written notice delivered to the
Administrative Agent from time to time), (ii) any REIT (other than a REIT that
invests primarily in mortgages) or (iii) any Affiliate of either of the
foregoing that is clearly identifiable as such based solely on the similarity of
its name.
“Competitor List” has the meaning assigned to such term in Section 9.04(e)(iv).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Group” means the Limited Partner and all of its subsidiaries which
are consolidated with the Limited Partner for financial reporting purposes under
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise


-8-

--------------------------------------------------------------------------------



voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or (iii)
pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has, or has a
direct or indirect parent company that has, become the subject of (A) a
Bankruptcy Event or (B) a Bail-In Action.
“Disclosed Matters” means the actions, suits and proceedings disclosed in
Schedule 3.06.
“Dividing Person” has the meaning assigned to it in the definition of
“Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.
“dollars” or “$” refers to lawful money of the United States of America.
“EAT” has the meaning assigned to such term in the definition of “1031
Property”.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


-9-

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based electronic
platform, whether such electronic platform is owned, operated or hosted by the
Administrative Agent and any of its respective Related Persons or any other
Person, providing for access to data protected by passcodes or other security
systems and chosen by the Administrative Agent to be its electronic transmission
system.
“Eligible Assignee” means (i) a Lender other than a Defaulting Lender or any
Affiliate or Approved Fund thereof; (ii) a commercial bank having total assets
in excess of $2,500,000,000; (iii) the central bank of any country which is a
member of the Organization for Economic Cooperation and Development; or (iv) a
finance company or other financial institution reasonably acceptable to the
Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $300,000,000 or is
otherwise reasonably acceptable to the Administrative Agent. For the avoidance
of doubt, no Ineligible Institution is an Eligible Assignee.
“Eligible Ground Lease” means each ground lease existing on the date of this
Agreement and listed on Schedule EGL and each ground lease entered into or
acquired after the date hereof that would constitute a financeable ground lease
to a prudent institutional lender in the business of making commercial real
estate loans and, accordingly, provide customary protections for a potential
leasehold mortgagee including a remaining term, including any optional extension
terms exercisable unilaterally by the tenant, of no less than 25 years from the
Effective Date.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or


-10-

--------------------------------------------------------------------------------



disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure to meet the
minimum funding standards of Section 303 of ERISA or Section 430 of ERISA;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, in endangered or critical status,
or insolvent or in reorganization, within the meaning of Title I or IV of ERISA,
as applicable.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the


-11-

--------------------------------------------------------------------------------



laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. Federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.19(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) or (g),
and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Excluded Unencumbered Assets” has the meaning assigned to such term in
Section 5.10(a).
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
“Existing Loan Facility” has the meaning assigned to such term in Section 2.22.
“Extended Loan” has the meaning assigned to such term in Section 2.22.
“Extended Revolving Commitments” has the meaning assigned to such term in
Section 2.22.
“Extending Lender” has the meaning assigned to such term in Section 2.22.
“Extension” has the meaning assigned to such term in Section 2.22.
“Extension Election” has the meaning assigned to such term in Section 2.22.
“Extension Request” has the meaning assigned to such term in Section 2.22.
“Facility” means each of the Term Loan Facility and the Revolving Facility (and
collectively, the “Facilities”).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided


-12-

--------------------------------------------------------------------------------



that if the Federal Funds Effective Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
“Financial Covenants” means the financial covenants set forth in Section 6.01.
“Financial Officer” means the chief financial officer or principal accounting
officer of the general partner of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“First Mortgage Receivables” means any Indebtedness owing to a member of the
Consolidated Group which is secured by a first-priority mortgage or deed of
trust on commercial real estate having a value in excess of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, and
in each case, which has been designated by the Borrower as a “First Mortgage
Receivable” in its most recent financial covenant compliance certificate;
provided, however, that (i) any such Indebtedness owed by an Investment
Affiliate shall be reduced by the Ownership Share of such Indebtedness, and (ii)
any such Indebtedness owed by a member of the Consolidated Group shall be
reduced by the Consolidated Group’s pro rata share of such Indebtedness.
“Fixed Charges” means, for any period, the sum of (i) Total Interest Expense,
(ii) all scheduled principal payments due on account of Total Outstanding
Indebtedness (excluding balloon payments) and (iii) all dividends payable on
account of preferred stock or preferred operating partnership units of the
Borrower or any other Person in the Consolidated Group, but excluding (x)
redemption payments or repurchases or charges in connection with the final
redemption or repurchase in whole of any class of preferred stock or preferred
operating partnership units and (y) catch-up dividend payments with respect to
accrued payments that were included in Fixed Charges for a prior period.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“General Partner” means Brixmor OP GP LLC, a Delaware limited liability company.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect,


-13-

--------------------------------------------------------------------------------



(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guaranties” means, collectively, any Subsidiary Guaranty (and each
individually, a “Guaranty”).
“Guarantors” means, subject to release as provided in Section 5.10(a), any
Additional Subsidiary Guarantor, if it provides a Subsidiary Guaranty pursuant
to Section 5.10(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increased Amount Date” has the meaning assigned to such term in Section 2.04.
“Incremental Commitments” has the meaning assigned to such term in Section 2.04.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is personally liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except any
Indebtedness to the extent that any such Person is not personally liable
therefore pursuant to the terms of any such Indebtedness.


-14-

--------------------------------------------------------------------------------



“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower or any of its Affiliates, or (d) a Competitor.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan or LIBOR Daily
Rate Loan, the last day of each March, June, September and December and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period and (iii) no Interest Period shall extend
beyond the then applicable Maturity Date for such Facility. For purposes hereof,
the date of a Borrowing initially shall be the date on which such Borrowing is
made and, in the case of a Revolving or Term Borrowing, thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBO Screen Rate for the longest period for which the LIBO
Screen Rate is available that is shorter than the Impacted Interest Period; and
(b) the LIBO Screen Rate for the shortest period (for which that LIBO Screen
Rate is available) that exceeds the Impacted Interest Period, in each case, at
such time.
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, owns any Equity Interests, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.


-15-

--------------------------------------------------------------------------------



“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and Wells Fargo Bank, N.A., in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
Each Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate. The Borrower, the Administrative Agent and any
Lender may agree that such Lender may issue Letters of Credit hereunder, in
which case the term “Issuing Bank” shall include such Lender with respect to the
Letters of Credit issued by such Lender. Each reference to “Issuing Bank” shall
mean the applicable Issuing Bank, each Issuing Bank, any Issuing Bank or all
Issuing Banks, as the context may require.
“Joint Lead Arrangers” means BMO Capital Markets Corp., The Bank of Nova Scotia,
Citigroup Global Markets, Inc., Mizuho Bank, Ltd., PNC Capital Markets LLC, RBC
Capital Markets and U.S. Bank National Association, as Joint Lead Arrangers
under this Agreement.
“Joint Lead Arrangers/Joint Bookrunners” means JPMorgan Chase Bank, N.A.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, and Wells Fargo Securities,
LLC, as Joint Lead Arrangers and Joint Bookrunners under this Agreement.
“Land” means any undeveloped land parcel, whether owned or ground-leased.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Revolving Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.04 or an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes each Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption or has otherwise assumed a Letter of Credit Commitment after the
Effective Date, the amount set forth for such Issuing Bank as its


-16-

--------------------------------------------------------------------------------



Letter of Credit Commitment in the Register maintained by the Administrative
Agent. The Letter of Credit Commitment of an Issuing Bank may be modified from
time to time by agreement between such Issuing Bank and the Borrower, and
notified to the Administrative Agent.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; and provided
that, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
screen that displays such rate (or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion); provided that if the LIBO Screen Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement except for any portion of any of the Term Loans identified by the
Borrower to the Administrative Agent in writing from time to time as being
subject to a Swap Agreement between the Borrower and a Lender or an Affiliate of
a Lender that provides a hedge against fluctuations in interest rates in respect
of such Loans and has not elected the “zero interest rate method”.
“LIBOR Daily” means, when used in reference to any Loan or Borrowing, refers to
whether such Loan or Borrowing is bearing interest at a rate based on the LIBOR
Daily Floating Rate.
“LIBOR Daily Floating Rate” means for any day, a fluctuating rate of interest
per annum, which can change on each Business Day, equal to the LIBO Rate or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Reuters screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 11:00 a.m., London time on
such Business Day, for Dollar deposits with a term equivalent to a one (1) month
term beginning on that date; provided that: (i) to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice
and in a non-discriminatory manner in comparison to the Administrative Agent’s
other borrowers; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the LIBOR Daily Floating Rate shall be less
than zero, such rate shall be deemed to be zero for purposes hereof.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the


-17-

--------------------------------------------------------------------------------



foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
“Limited Partner” means BPG Subsidiary Inc., a Delaware corporation.
“Loan Documents” means this Agreement, including without limitation, schedules
and exhibits hereto, the Notes (if any), the Guaranties, and any other
agreements entered into in connection herewith or therewith, including any
amendments, modifications or supplements hereto or thereto or waivers hereof or
thereof.
“Loan Extension Amendment” has the meaning assigned to such term in Section
2.22.
“Loan Parties” means the Borrower and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Major Acquisition” means (a) a single transaction for the purpose of or
resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
person) by one or more of Borrower and its Subsidiaries of properties or assets
of a person for a gross purchase price equal to or in excess of 10% of Total
Asset Value (as determined pursuant to the most recently delivered compliance
certificate, and without giving effect to adjustments to Total Asset Value in
relation to such acquisition) or (b) one or more transactions for the purpose of
or resulting, directly or indirectly, in the acquisition (including, without
limitation, a merger or consolidation or any other combination with another
person) by one or more of the Borrower and its Subsidiaries of properties or
assets of one or more persons in any two consecutive fiscal quarters for an
aggregate gross purchase price equal to or in excess of 10% of Total Asset Value
(as determined pursuant to the most recently delivered compliance certificate,
and without giving effect to adjustments to Total Asset Value in relation to
such acquisitions).
“Management Fees” means, collectively, all fees and income earned by the
Borrower and its Subsidiaries for the applicable period in connection with the
management, development, and operations of a property including, without
limitation, all property management fees, asset management fees, leasing and
sales commissions, development fees, construction management fees, tenant
coordination fees, legal fees, accounting fees, tax preparation fees, consulting
fees, and financing or debt placement fees.
“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, properties or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) a material impairment of the ability of the
Borrower and its Subsidiaries taken as a whole to perform any of its obligations
under any Loan Document or (c) a material adverse effect on the validity or
enforceability of any of the Loan Documents.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Nonrecourse Indebtedness), or obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the


-18-

--------------------------------------------------------------------------------



obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
“Material Subsidiaries” means any Additional Subsidiary Guarantor and any other
Subsidiary of the Borrower to which more than 5% of Total Asset Value is
attributable.
“Maturity Date” means the Revolving Maturity Date and/or the Term Loan Maturity
Date, as the context may require.
“Mezzanine Debt Investments” means any mezzanine or subordinated mortgage loans
made by a member of the Consolidated Group to entities that own commercial real
estate or to the members, partners, stockholders, or other equity owners of such
entities, which real estate has a value in excess of the sum of (x) the purchase
price of such Indebtedness with respect to any such Indebtedness that was
originated by a third party and acquired by such member of the Consolidated
Group, or (y) the amount of such Indebtedness with respect to any such
Indebtedness that was originated by such member of the Consolidated Group, plus
any senior debt encumbering such real estate and which has been designated by
the Borrower as a “Mezzanine Debt Investment” in its most recent financial
covenant compliance certificate; provided, however, that any such Indebtedness
owed by a member of the Consolidated Group shall be reduced by the Consolidated
Group’s pro rata share of such Indebtedness.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any charter, by-laws or other organizational documents), other than
this Agreement or any other Loan Document, that prohibits, restricts or limits,
or purports to prohibit, restrict or limit, the creation or assumption of any
Lien on any assets of a Person as security for the Indebtedness of such Person
or any other Person, or entitles another Person to obtain or claim the benefit
of a Lien on any assets of such Person; provided, however, that an agreement
that conditions a Person’s ability to encumber its assets upon the maintenance
of one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.
“Net Operating Income” means, with respect to any Operating Property for any
period, as determined in accordance with GAAP, an amount equal to (i) the
aggregate rental income and other revenues from the operation of such Operating
Property, including from straight-lined rent and amortization of above or below
market leases minus (ii) all expenses and charges incurred in connection with
the operation of such Operating Property (including, without limitation, real
estate taxes, management fees (at an assumed amount equal to two percent (2%) of
the aggregate base rent and percentage rent (net of provisions for doubtful
accounts) due and payable under leases with tenants at such Operating Property),
provisions for doubtful accounts and rent under ground leases); but, for the
avoidance of doubt, excluding the payment of or provision for debt


-19-

--------------------------------------------------------------------------------



service charges, income taxes, capital expenses, acquisition costs for
consummated acquisitions, depreciation, amortization, allocations of general
overhead expenses, property management fees, and other non-cash expenses.
“New Revolving Commitments” has the meaning assigned to such term in Section
2.04.
“New Revolving Loan Lender” has the meaning assigned to such term in Section
2.04.
“New Term Loan Commitments” has the meaning assigned to such term in
Section 2.04.
“New Term Loan Lender” has the meaning assigned to such term in Section 2.04.
“New Term Loan” has the meaning assigned to such term in Section 2.04.
“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.
“Non-Stabilized Project” means, as of any date of determination, any Operating
Property (other than an Acquisition Asset or an Asset Under Development) for
which (i) Net Operating Income for the most recently ended period of twelve (12)
months for which the Borrower has reported financial results pursuant to Section
5.01 divided by the then-current Book Value of such Operating Property is less
than the Capitalization Rate and (ii) the Borrower has elected by written notice
to the Administrative Agent that such Operating Property be treated as a
Non-Stabilized Project. Any such Operating Property may continue to be treated
as a Non-Stabilized Project for up to twenty-four (24) months from the Effective
Date or such later date on which such Operating Property becomes a
Non-Stabilized Project.
“Non-Wholly-Owned Subsidiary” means any Subsidiary of the Borrower which is not
a Wholly-Owned Subsidiary of the Borrower.
“Notes” means any promissory notes executed by the Borrower to evidence the
Obligations in accordance with Section 2.10(e).
“NYFRB” means the Federal Reserve Bank of New York.


“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m. (New York City time) on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing


-20-

--------------------------------------------------------------------------------



selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.


“Obligations” means the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and LC Disbursements and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, the Letters of Credit, or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.
“Operating Property” means any real estate asset owned or ground leased by any
member of the Consolidated Group or any Investment Affiliate which at any time
(i) is an income producing property in operating condition and in respect of
which no material part thereof has been (a) damaged by fire or other casualty
(unless such damage has been repaired) or (b) condemned (unless the remaining
portion of such property has been restored), and (ii) is a retail property.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight Federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Ownership Share” means (a) with respect to any member of the Consolidated Group
other than a Non-Wholly Owned Subsidiary, 100%, (b) with respect to any
Non-Wholly-Owned


-21-

--------------------------------------------------------------------------------



Subsidiary, the percentage of the issued and outstanding Equity Interests in
such Non-Wholly-Owned Subsidiary held by the Consolidated Group, and (c) with
respect to any Investment Affiliate, the percentage of the total Equity
Interests held by the Consolidated Group in the aggregate, in such Investment
Affiliate determined by calculating the greater of (i) the percentage of the
issued and outstanding Equity Interests in such Investment Affiliate held by the
Consolidated Group in the aggregate and (ii) the percentage of the total Book
Value of such Investment Affiliate that would be received by the Consolidated
Group in the aggregate, upon liquidation of such Investment Affiliate, after
repayment in full of all Indebtedness and other claims that would have priority
in such a liquidation of such Investment Affiliate.
“Parent Companies” means the Limited Partner, the General Partner and BPG.
“Parent Entity” means BPG, the Limited Partner or any other Person holding,
directly or indirectly, a majority of the Equity Interests in the Borrower.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patriot Act” has the meaning assigned to such term in Section 9.15.
“Payment in Full” means the occurrence of all of the following conditions: (i)
all Commitments have been terminated, (ii) the principal of and interest on each
Loan and all fees and other Obligations payable under the Loan Documents have
been paid in full (other than indemnities and other contingent Obligations not
then due and payable and as to which no claim has been made), (iii) LC
Disbursements have been reimbursed in full and (iv) all Letters of Credit have
expired or terminated without any pending draw request (other than Letters of
Credit as to which the Borrower has provided cash collateral in accordance with
the terms and conditions of Section 2.06(j)), and “Paid in Full” shall have the
related meaning.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet delinquent or are being
contested in compliance with Section 5.04;


(b) Statutory Liens of carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, (i) arising in the ordinary
course of business and securing obligations that are not overdue by more than 60
days, (ii) are being contested or bonded over in compliance with Section 5.04,
(iii) relate to tenant improvements and with respect to which the applicable
Subsidiary Guarantor is diligently enforcing its rights under a tenant lease to
have removed by the applicable tenant, or (iv) if not resolved in favor of the
applicable Subsidiary Guarantor, is not reasonably likely to result in a
material impairment of the value of the asset subject to such Lien;




-22-

--------------------------------------------------------------------------------



(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(k); and


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Holders” means any of the following: Blackstone Real Estate Holdings
VI L.P., Blackstone Real Estate Partners (AIV) VI L.P., Blackstone Real Estate
Partners VI.F L.P., Blackstone Real Estate Partners VI L.P., Blackstone Real
Estate Partners VI. TE.1 L.P., Blackstone Real Estate Partners VI. TE.2 L.P.,
Blackstone Retail Principal Transaction Partners L.P., Blackstone Retail
Principal Transaction Partners CP L.P., Blackstone Retail Transaction II Holdco
L.P., BRE Throne JV Member LLC, BRE Southeast Retail Holdings LLC, BRE Retail
Holdco L.P., Blackstone Retail Transaction II Holdco L.P., any Affiliate of the
foregoing and any “group” within the meaning of Rule 13d-5 of the Exchange Act
as in effect on the Effective Date that includes any of the foregoing.
“Permitted Transfer Restrictions” means (a) obligations, encumbrances or
restrictions contained in any property sale agreement restricting the creation
of Liens on, or the sale, transfer or other disposition of Equity Interests or
property that is subject to such property sale agreement pending such sale;
provided that the encumbrances and restrictions apply only to the subsidiary or
assets that are subject to such property sale agreement, (b) reasonable and
customary restrictions on transfer, mortgage liens, pledges and changes in
beneficial ownership arising under management agreements and ground leases
entered into in the ordinary course of business (including rights of first offer
or refusal arising under such agreements and leases, in each case, that limit,
but do not prohibit, sale or mortgage transactions), and (c) reasonable and
customary obligations, encumbrances or restrictions contained in agreements not
constituting Indebtedness entered into with limited partners or members of the
Borrower or of any other subsidiary of a Parent Entity imposing obligations in
respect of contingent obligations to make any tax “make whole” or similar
payment arising out of the sale or other transfer of assets reasonably related
to such limited partners’ or members’ interest in the Borrower or such
subsidiary pursuant to “tax protection” or other similar agreements.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


-23-

--------------------------------------------------------------------------------



“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Pro-Rata Share” means, with respect to any Lender, the percentage of the total
Term Loan Exposure, Revolving Credit Exposure and unused Commitments represented
by such Lender’s Term Loan Exposure, Revolving Credit Exposure and unused
Commitments.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Vehicle” means a Person whose Equity Interests are listed on a
nationally-recognized stock exchange in the United States, or a Wholly-Owned
Subsidiary or an operating partnership of such Person.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of §856, et. seq. of the Code or any
successor provisions.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Facility Lenders” means, with respect to any Facility, the holders of
more than 50% of the total Term Loan Exposures or the total Revolving
Commitments, as the case may be, outstanding under such Facility (or, in the
case of the Revolving Facility, after any termination of the Revolving
Commitments, the holders of more than 50% of the total Revolving Credit
Exposures); provided that, in the event any Lender shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Facility
Lenders” means Lenders (excluding all Defaulting Lenders) having more than 50%
of the total Term Loan Exposures or the total Revolving Commitments (or total
Revolving Credit Exposures), as the case may be, outstanding under such Facility
(excluding the Term Loan Exposures, Revolving Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).


-24-

--------------------------------------------------------------------------------



“Required Lenders” means, at any time, Lenders having Term Loan Exposures,
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Term Loan Exposures, Revolving Credit Exposures and unused
Commitments at such time; provided that, in the event any of the Lenders shall
be a Defaulting Lender, then for so long as such Lender is a Defaulting Lender,
“Required Lenders” means Lenders (excluding all Defaulting Lenders) having Term
Loan Exposures, Revolving Credit Exposures and unused Commitments representing
more than 50% of the sum of the total Term Loan Exposures, Revolving Credit
Exposures and unused Commitments of such Lenders (excluding all Defaulting
Lenders) at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revolving Borrowing” means a Borrowing of Revolving Loans.
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.04, and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the Additional Credit Extension Amendment or the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $1,250,000,000.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Loans and its LC Exposure at such time.
“Revolving Facility” means the Revolving Commitments and the Revolving Loans
made, and Letters of Credit issued, thereunder.
“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Credit Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a) and Section 2.03.
“Revolving Maturity Date” means February 28, 2023, subject to extension as
provided in Section 2.21(a).
“Revolving Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the


-25-

--------------------------------------------------------------------------------



Revolving Commitments have terminated or expired, the Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions, currently limited to Cuba, Iran, North
Korea, Syria and Crimea.
“Sanctioned Person” means, at any time, (a) any Person (i) listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state or any other relevant sanctions authority or (ii)
otherwise the subject of any Sanctions, (b) any Person located, organized or
resident in a Sanctioned Country or (c) any Person fifty percent (50%) or more
owned by any such Person or Persons.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Indebtedness” means all Indebtedness of any Person that is secured by a
Lien on any asset of such Person.
“Solvent” when used with respect to any Person, means that, as of any date of
determination, (a) the fair saleable value of its assets on a going concern
basis is in excess of the total amount of its liabilities (including, without
limitation, contingent liabilities); (b) the present fair saleable value of its
assets on a going concern basis is greater than the probable liability on its
existing debts as such debts become absolute and matured; (c) it is then able
and expects to be able to pay its debts (including, without limitation,
contingent debts and other commitments) as they mature in the ordinary course of
business; and (d) it has capital sufficient to carry on its business as
conducted and as proposed to be conducted.
“Stabilized Project” means an Operating Property which is not (i) an Acquisition
Asset, (ii) an Asset Under Development or (iii) a Non-Stabilized Project.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to


-26-

--------------------------------------------------------------------------------



constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guaranty” means, collectively any Guaranty in substantially the form
of Exhibit F that may be executed and delivered after the Effective Date by an
Additional Subsidiary Guarantor in accordance with Section 5.10(a).
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Facility” means the Term Loan Commitments and the Term Loans made
thereunder.
“Term Loans” means the Tranche A Term Loans and any New Term Loans made pursuant
to Section 2.04.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans hereunder, including any New Term
Loan Commitments.
“Term Loan Exposure” means, with respect to any Term Loan Lender at any time,
the outstanding principal amount of such Lender’s Term Loans.


-27-

--------------------------------------------------------------------------------



“Term Loan Lender” means a Lender with a Term Loan Commitment or Term Loan
Exposure.
“Term Loan Maturity Date” means the Tranche A Maturity Date or, in the case of a
New Term Loan, the maturity date specified in the Additional Credit Extension
Amendment for such new term loan.
“Total Asset Value” means, as of any date, an amount equal to the sum of the
following for the Consolidated Group and the Investment Affiliates (in each
case, in an amount equal to the Ownership Share for each member of the
Consolidated Group and each Investment Affiliate):
(a)the Total Capitalization Value as of such date, plus


(b)the then-current Book Value of Land, plus


(c)the then-current Book Value of Assets Under Development, plus


(d)the value of Non-Stabilized Projects, as determined individually for each
Non-Stabilized Project, at the then-current Book Value thereof, plus


(e)the value of Mezzanine Debt Investments that are not more than ninety (90)
days past due determined in accordance with GAAP, plus


(f)the then-current value under GAAP of all First Mortgage Receivables;


provided that, notwithstanding anything to the contrary herein, the aggregate
contributions to Total Asset Value from categories (c), (d) and (e) above shall
not exceed 35% of Total Asset Value (and any amount in excess of such limitation
shall be excluded from the calculation of Total Asset Value).
“Total Capitalization Value” means, as of any date, without duplication, an
amount equal to the sum of the following for the Consolidated Group and the
Investment Affiliates (in each case, in an amount equal to the Ownership Share
for each member of the Consolidated Group and each Investment Affiliate):
(a)the Ownership Share of Net Operating Income from Stabilized Projects of the
Consolidated Group for the most recent six (6) months for which the Borrower has
reported financial results pursuant to Section 5.01, annualized, and divided by
the Capitalization Rate, plus


(b)the Ownership Share of Net Operating Income from Stabilized Projects owned by
Investment Affiliates for the most recent six (6) months for which the Borrower
has reported financial results pursuant to Section 5.01, annualized, and divided
by the Capitalization Rate, plus


(c)the amount of Management Fees received by the Consolidated Group for the most
recent six (6) months for which the Borrower has reported financial results
pursuant to Section 5.01, annualized, and divided by the Capitalization Rate,
provided that the amount added to Total


-28-

--------------------------------------------------------------------------------



Capitalization Value pursuant to this clause (c) shall not exceed 5% of the
Total Capitalization Value, plus


(d)Acquisition Assets valued at the higher of their capitalization value (so
long as owned for at least six (6) months) or acquisition cost, such
capitalization value to be calculated by dividing (x) the Net Operating Income
for such Acquisition Assets for the most recent six (6) months for which the
Borrower has reported financial results pursuant to Section 5.01, annualized, by
(y) the Capitalization Rate.


“Total Interest Expense” means, for any period, without duplication, the sum of
(a) the Ownership Share of interest expense, determined on a notional basis, of
the Consolidated Group for such period attributable to Total Outstanding
Indebtedness (without taking into account (A) gains or losses on early
retirement of debt, (B) any commitment, upfront, arrangement, structuring or
similar financing fees or premiums (including redemption and prepayment
premiums) or original issue discount, (C) any cash costs associated with
obtaining hedging arrangements or any breakage thereof, (D) any deferred
financing costs or (E) any debt modification charges) during such period plus
(b) the Ownership Share of any interest expense of the type described in clause
(a), determined on a notional basis, of any Investment Affiliate, for such
period, whether recourse or non-recourse.
“Total Net Operating Income” means for the Consolidated Group and all Investment
Affiliates for any period, as determined in accordance with GAAP, an amount
equal to (i) the aggregate rental income and other revenues from the operation
of all real estate assets, including from straight-lined rent and amortization
of above or below market leases minus (ii) all expenses and other charges
incurred in connection with the operation of such real estate assets (including,
without limitation, real estate taxes, management fees, provisions for doubtful
accounts and rent under ground leases); but, for the avoidance of doubt,
excluding the payment of or provision for debt service charges, income taxes,
capital expenses, and depreciation, amortization, and other non-cash expenses.
“Total Outstanding Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the Ownership Share of all Indebtedness of the
Consolidated Group outstanding at such date, determined on a notional basis,
plus (b) the applicable Ownership Share of any Indebtedness of each Investment
Affiliate other than Indebtedness of such Investment Affiliate to a member of
the Consolidated Group.
“Total Secured Indebtedness” means, as of any date of determination, without
duplication, the sum of (a) the aggregate principal amount of that portion of
the Total Outstanding Indebtedness that is Secured Indebtedness, without regard
to recourse (it being understood that any Secured Indebtedness that is
guaranteed on an unsecured basis by any member of the Consolidated Group shall
in any event be treated as Secured Indebtedness), plus (b) the aggregate
principal amount of any Unsecured Indebtedness of a Subsidiary of the Borrower
that is to be treated as Secured Indebtedness in accordance with Section
5.10(a).
“Total Unsecured Indebtedness” means, as of any date of determination, without
duplication, the aggregate principal amount of that portion of the Total
Outstanding Indebtedness that is Unsecured Indebtedness, without regard to
recourse (it being understood that any Secured


-29-

--------------------------------------------------------------------------------



Indebtedness that is guaranteed on an unsecured basis by any member of the
Consolidated Group shall in any event be treated as Secured Indebtedness),
including without limitation all the outstanding Indebtedness under this
Agreement as of such date.
“Tranche A Lender” means a Term Loan Lender that holds Tranche A Term Loans.
“Tranche A Maturity Date” means July 31, 2021, subject to extension as provided
in Section 2.21(b).
“Tranche A Term Loans” has the meaning assigned to such term in Section 2.01(b).
“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate or
the LIBOR Daily Floating Rate.
“Unencumbered Asset” means any Acquisition Asset, Land, Operating Property and
any Asset Under Development located in the United States which, as of any date
of determination:
(a) 100% of which is owned directly or indirectly in fee simple, in a
condominium structure or ground leased (under an Eligible Ground Lease) by the
Borrower or any Subsidiary that is a Wholly-Owned Subsidiary; and
(b) is not subject to any Liens, claims, or restrictions on transferability or
assignability of any kind (including any such Lien, claim or restriction imposed
by the organizational documents of any subsidiary, any Negative Pledge clause,
or any “equal and ratable” clause or similar provision that entitles an entity
to a Lien on such asset upon the occurrence of any contingency) other than (i)
Permitted Encumbrances or Liens in favor of the Administrative Agent, (ii)
customary restrictions on transferability that result in a change of control or
that trigger a right of first offer or right of first refusal, (iii) Permitted
Transfer Restrictions and (iv) negative pledge clauses contained in other senior
unsecured indebtedness that is no more burdensome than the provisions included
in the Loan Documents.
Notwithstanding the foregoing, to the extent that and only so long as any
Acquisition Asset, Land, Operating Property or any Asset Under Development
otherwise satisfies clauses (a) and (b) above but is an “Excluded Unencumbered
Asset” pursuant to Section 5.10(a)(2)(ii), such Acquisition Asset, Land,
Operating Property or Asset Under Development shall not be an “Unencumbered
Asset.”
Notwithstanding the foregoing, a 1031 Property may constitute an Unencumbered
Asset so long as: (I) the Borrower or a Wholly-Owned Subsidiary thereof leases
such 1031 Property from the applicable EAT (or Wholly Owned Subsidiary(ies)
thereof, as applicable) and the Borrower or a Wholly-Owned Subsidiary thereof
manages such 1031 Property; (II) the Borrower or a Wholly-Owned Subsidiary
thereof is obligated to purchase such 1031 Property (or Wholly-Owned
Subsidiary(ies) of the applicable EAT that owns such 1031 Property) from the
applicable


-30-

--------------------------------------------------------------------------------



EAT (or such Wholly-Owned Subsidiary(ies) of the EAT, as applicable) (other than
in circumstances where the 1031 Property is disposed of by the Borrower or any
Subsidiary); (III) the applicable EAT is obligated to transfer such 1031
Property (or its Wholly-Owned Subsidiary(ies) that owns such 1031 Property, as
applicable) to the Borrower or a Wholly-Owned Subsidiary thereof, directly or
indirectly (including through a QI); (IV) the applicable EAT (or Wholly-Owned
Subsidiary(ies) thereof that owns such 1031 Property, as applicable) acquired
such 1031 Property with the proceeds of a loan made by the Borrower or a
Wholly-Owned Subsidiary, which loan is secured either by a mortgage on such 1031
Property and/or a pledge of all of the equity interests of the applicable
Wholly-Owned Subsidiary(ies) of an EAT that owns such 1031 Property, as
applicable; and (V)  such 1031 Property is not subject to any liens, claims, or
restrictions on transferability or assignability of any kind other than (A) as
permitted pursuant to clause (b) above, (B) the Lien of any mortgage or pledge
referred to in the immediately preceding clause (IV) or (C) a negative pledge
binding on the EAT in favor of the Borrower or any Wholly-Owned Subsidiary.
“Unencumbered Asset Value” means, as of any date, an amount equal to the sum of
the following for the Consolidated Group (in each case, in an amount equal to
the Ownership Share for each member of the Consolidated Group):
(a) Net Operating Income from Stabilized Projects that are Unencumbered Assets
for the most recent six (6) months for which the Borrower has reported results,
annualized, and divided by the Capitalization Rate, plus


(b) the then-current Book Value of Assets Under Development that are
Unencumbered Assets, provided that the amount added to Unencumbered Asset Value
pursuant to this clause (b) shall not exceed 10% of the total Unencumbered Asset
Value, plus


(c) the then-current Book Value of all Land that is an Unencumbered Asset,
provided that the amount added to Unencumbered Asset Value pursuant to this
clause (c) shall not exceed 5% of the total Unencumbered Asset Value, plus


(d) Acquisition Assets that are Unencumbered Assets valued at the higher of
their capitalization value (so long as owned for at least six (6) months) or
acquisition cost, such capitalization value to be calculated by dividing (x) the
Net Operating Income for such Acquisition Assets for the most recent six (6)
months, annualized, by (y) the Capitalization Rate, plus


(e) the value of Non-Stabilized Projects that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof, plus


(f) 75% of the amount of Management Fees received by the Consolidated Group for
the most recent six (6) months for which the Borrower has reported results,
annualized, and divided by 15%, provided that the amount added to Unencumbered
Asset Value pursuant to this clause (f) shall not exceed 5% of the total
Unencumbered Asset Value.




-31-

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, the aggregate contributions to
Unencumbered Asset Value from Unencumbered Assets that are 1031 Properties shall
not exceed 5% of Unencumbered Asset Value.
“Unrestricted Cash” means all Balance Sheet Cash other than cash and Cash
Equivalents held as collateral, in escrow in a bank account by a lender,
creditor or contract counterparty and from like-kind exchanges.
“Unsecured Indebtedness” means all Indebtedness of any Person that is not
secured by a Lien on any asset of such Person.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary of which all of
the outstanding voting Equity Interests shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (ii) any partnership, association, joint venture
or similar business organization of which 100% of the Equity Interests having
ordinary voting power shall at the time be so owned or controlled by such
Person.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
















-32-

--------------------------------------------------------------------------------



SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. With
respect to a reference to any date, the word “from” shall mean “from and
including” such date and the word “until” shall mean “until but excluding such
date”. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (f) any reference
to any law, rule or regulation shall mean such law, rule or regulation as
amended, modified, replaced or supplemented from time to time.


SECTION 1.04 Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825 (or
any other Financial Accounting Standard having a similar result or effect) to
value any Indebtedness or other liabilities of the Borrower or any Subsidiary at
“fair value”, as defined therein.


(b) Notwithstanding anything to the contrary contained in Section 1.04(a) or in
the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on


-33-

--------------------------------------------------------------------------------



the date hereof) that would constitute capital leases in conformity with GAAP on
the date hereof shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.
SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans and LIBOR Daily Loans is determined by reference to the LIBO
Rate, which is derived from the London interbank offered rate. The London
interbank offered rate is intended to represent the rate at which contributing
banks may obtain short-term borrowings from each other in the London interbank
market. In July 2017, the U.K. Financial Conduct Authority announced that, after
the end of 2021, it would no longer persuade or compel contributing banks to
make rate submissions to the ICE Benchmark Administration (together with any
successor to the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA
setting the London interbank offered rate. As a result, it is possible that
commencing in 2022, the London interbank offered rate may no longer be available
or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on Eurodollar Loans and LIBOR Daily Loans. In light of this
eventuality, public and private sector industry initiatives are currently
underway to identify new or alternative reference rates to be used in place of
the London interbank offered rate. In the event that the London interbank
offered rate is no longer available or in certain other circumstances as set
forth in Section 2.14(b) of this Agreement, such Section 2.14(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans
and LIBOR Daily Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability.


















-34-

--------------------------------------------------------------------------------



ARTICLE II


The Credits


SECTION 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Revolving Lender agrees to make Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Commitment or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.


(b) Pursuant to the Existing Credit Agreement, the Lenders thereunder have made
term loans to the Borrower in the aggregate principal amount of $500,000,000
(which were designated as “Tranche B Term Loans” under the Existing Credit
Agreement) and such loans are outstanding on the date hereof and shall continue
to be outstanding under this Agreement (and shall be redesignated hereunder as
“Tranche A Term Loans”) (the “Tranche A Term Loans”). On the Effective Date, the
Tranche A Term Loans shall be reallocated to the Lenders as set forth in
Schedule 2.01 attached hereto.


SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Revolving Commitments. Each Term Loan shall be
deemed to have been made as part of a Borrowing consisting of Term Loans made by
the Term Loan Lenders ratably in accordance with their respective Term Loan
Commitments, as provided in Section 2.01. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


(b) Subject to Section 2.14, each Borrowing of any Class shall be comprised
entirely of ABR Loans, Eurodollar Loans or LIBOR Daily Loans (if a Revolving
Borrowing) as the Borrower may request in accordance herewith. So long as doing
so would not result in any increased costs to which the Borrower would be
responsible for under Section 2.15, each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.


(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each
ABR Revolving Borrowing or LIBOR Daily Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000; provided that (i) any Borrowing need not
comply with the foregoing integral multiple requirements if the proceeds of such
Borrowing are to be used to repay Indebtedness as long as such Borrowing is in
an amount equal to the amount being repaid, and (ii) an ABR Revolving Borrowing
or LIBOR Daily Revolving Borrowing may be in an aggregate amount that is equal
to the entire unused balance


-35-

--------------------------------------------------------------------------------



of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). At the
commencement of each Interest Period for any Eurodollar Term Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000. At the time that each ABR Term
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Term Loan Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Term Loan Commitments. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of eight (8) Eurodollar Revolving
Borrowings or ten (10) Eurodollar Term Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the
applicable Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing or LIBOR Daily Revolving Borrowing, not later than 1:00
p.m., New York City time, on the Business Day of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing or LIBOR Daily
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) shall be given not later than 10:00 a.m.,
New York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or e-mail to the Administrative Agent of a written Borrowing
Request and signed by an Authorized Officer. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:


(i) the aggregate principal amount of the requested Borrowing, and whether such
Borrowing is a Revolving Borrowing or a Term Loan Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing, a LIBOR Daily Borrowing
(if a Revolving Borrowing) or a Eurodollar Borrowing;


(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v) the location and account number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing with an Interest Period of one (1)
month. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing


-36-

--------------------------------------------------------------------------------



Request in accordance with this Section, the Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.
SECTION 2.04. Incremental Facilities. On one or more occasions at any time after
the Effective Date, the Borrower may by written notice to the Administrative
Agent elect to request (A) an increase to the existing Revolving Commitments
(any such increase, the “New Revolving Commitments”) and/or (B) the
establishment of one or more new term loan commitments (the “New Term Loan
Commitments”, together with the New Revolving Commitments, the “Incremental
Commitments”), by up to an aggregate amount not to exceed $1,000,000,000 for all
Incremental Commitments. Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that such Incremental
Commitments shall be effective, which shall be a date not less than five (5)
Business Days after the date on which such notice is delivered to the
Administrative Agent. The Administrative Agent and/or its Affiliates shall use
commercially reasonable efforts, with the assistance of the Borrower, to arrange
a syndicate of Lenders or other Persons that are Eligible Assignees willing to
hold the requested Incremental Commitments; provided that (x) any Incremental
Commitments on any Increased Amount Date shall be in the minimum aggregate
amount of $10,000,000, (y) any Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide an Incremental Commitment, and (z) any Lender or other Person that is an
Eligible Assignee (each, a “New Revolving Loan Lender” or “New Term Loan
Lender,” as applicable) to whom any portion of such Incremental Commitment shall
be allocated shall be subject to the approval of the Borrower and the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
and, in the case of a New Revolving Commitment, each Issuing Bank (each of which
approvals shall not be unreasonably withheld), unless such New Revolving Loan
Lender or New Term Loan Lender is an existing Lender.
    
The terms and provisions of any New Revolving Commitments shall be identical to
the existing Revolving Commitments; provided that the applicable commitment fee,
upfront and other fees with respect to any New Revolving Commitments shall be
determined by the Borrower and the applicable New Revolving Loan Lenders and the
applicable arrangement fees with respect to any New Revolving Commitments shall
be determined by the Borrower and the applicable arrangers for such New
Revolving Commitments. The terms and provisions of any New Term Loan Commitments
and any New Term Loans shall (a) provide that the maturity date of any New Term
Loan that is a separate tranche shall be no earlier than the latest Term Loan
Maturity Date for any then outstanding tranches of Term Loans and shall not have
any scheduled amortization payments, (b) share ratably in any prepayments of the
existing Term Loan Facility, unless the Borrower and the New Term Loan Lenders
in respect of such New Term Loans elect lesser payments and (c) other than
pricing or maturity date, shall have the same terms as the then outstanding
tranches of Term Loans; provided that applicable interest rate margins,
arrangement fees, upfront or other fees, original issue discount and
amortization (subject to the remaining terms of this proviso) with respect to
any New Term Loan Commitments shall be determined by the Borrower and the
applicable New Term Loan Lenders; provided, further, that New Term Loan
Commitments may contain (x) additional or more restrictive covenants that are
applicable only to periods after the latest Maturity Date of any Term Loans
outstanding or Revolving Commitments in effect immediately prior to giving
effect to such New Term Loan Commitments and (y) other terms that are reasonably
acceptable to the Administrative Agent.


-37-

--------------------------------------------------------------------------------



The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and borrowings and the use of proceeds
thereof, (i) no Default or Event of Default shall exist and (ii) as of the last
day of the most recent month for which financial statements have been delivered
pursuant to Section 5.01, the Borrower would have been in compliance with the
Financial Covenants that are applicable at such time; (y) the representations
and warranties made or deemed made by the Borrower in any Loan Document shall be
true and correct in all material respects (or, in the case of any such
representation or warranty already qualified by materiality, in all respects) on
the effective date of such Incremental Commitments except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted under the Loan Documents; and (z) the Administrative Agent
shall have received each of the following, in form and substance reasonably
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate or other necessary action taken by the Borrower to
authorize such Incremental Commitments and (B) if applicable, all corporate,
partnership, member, or other necessary action taken by each Guarantor
authorizing the Guaranty by such Guarantor of such Incremental Commitments; and
(ii) if requested by the Administrative Agent, a customary opinion of counsel to
the Borrower and, if applicable, the Guarantors (which may be in substantially
the same form as delivered on the Effective Date and may be delivered by
internal counsel of the Borrower), and addressed to the Administrative Agent and
the Lenders, and (iii) if requested by any Lender, new notes executed by the
Borrower, payable to any new Lender, and replacement notes executed by the
Borrower, payable to any existing Lenders; provided, that, such Lender shall
promptly return any existing Notes held by such Lender to the Borrower (or, if
lost, destroyed or mutilated, if requested by the Borrower, a lost note
affidavit in customary form and including a customary indemnity).
On any Increased Amount Date on which New Revolving Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (a) each of
the Revolving Lenders shall assign to each of the New Revolving Loan Lenders,
and each of the New Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Increased Amount Date as
shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Loan
Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Commitments after giving effect to the addition of such New Revolving
Commitments to the Revolving Commitments, (b) each New Revolving Commitment
shall be deemed for all purposes a Revolving Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Loan and (c) each New
Revolving Loan Lender shall become a Lender with respect to its New Revolving
Commitment and all matters relating thereto.
On any Increased Amount Date on which any New Term Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions, (i)
each New Term Loan Lender shall make a Loan to the Borrower (a “New Term Loan”)
in an amount equal to its


-38-

--------------------------------------------------------------------------------



New Term Loan Commitment, and (ii) each New Term Loan Lender shall become a
Lender hereunder with respect to the New Term Loan Commitment and the New Term
Loans made pursuant thereto.
The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Commitments and the New Revolving Loan Lenders or the New Term
Loan Commitments and the New Term Loan Lenders, as applicable, and (z) in the
case of each notice to any Revolving Loan Lender, the respective interests in
such Revolving Loan Lender’s Revolving Loans, in each case subject to the
assignments contemplated by this Section.
The upfront fees payable to the New Revolving Loan Lenders and/or New Term Loan
Lenders shall be determined by the Borrower and the applicable New Revolving
Loan Lenders and/or New Term Loan Lenders.
The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Loan Lender or New Term Loan Lender, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register. Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent,
to effect the provisions of this Section 2.04.
SECTION 2.05. [Reserved].


SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request and the Issuing Banks
shall issue Letters of Credit as the applicant thereof for the support of its or
its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any Letter of Credit Agreement, the terms and conditions of this Agreement
shall control. The letters of credit issued under the Existing Credit Agreement
and listed on Schedule 2.06 attached hereto shall be treated as Letters of
Credit hereunder for all purposes. Notwithstanding anything herein to the
contrary, no Issuing Bank shall have any obligation hereunder to issue any
Letter of Credit the proceeds of which would be made available to any Person (i)
to fund any prohibited activity or business of or with any Sanctioned Person or
in any Sanctioned Country, (ii) in any manner that would result in a violation
of any Sanctions by any party to this Agreement or (iii) in any manner that
would result in a violation of one or more policies of such Issuing Bank
applicable to letters of credit generally.


(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the Issuing Bank which
is being requested to issue (or issued, in the case of an amendment, renewal or
extension) the Letter of Credit and the Administrative Agent (reasonably


-39-

--------------------------------------------------------------------------------



in advance of the requested date of issuance, amendment, renewal or extension,
but in any event no less than three (3) Business Days or such shorter period as
the applicable Issuing Bank shall agree to) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the identity of the Issuing Bank
selected by the Borrower to issue such Letter of Credit, the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall enter into a continuing agreement (or
other letter of credit agreement) for the issuance of letters of credit and/or
submit a letter of credit application, in each case on the applicable Issuing
Bank’s standard form, in connection with any request for a Letter of Credit (a
“Letter of Credit Agreement”). A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the aggregate LC Exposure shall not exceed $75,000,000, (ii) the LC Exposure
with respect to all Letters of Credit issued by any individual Issuing Bank
shall not exceed its Letter of Credit Commitment, (iii) no Lender’s Revolving
Credit Exposure shall exceed its Revolving Commitment and (iv) the sum of the
total Revolving Credit Exposures shall not exceed the total Revolving
Commitments. The Borrower may, at any time and from time to time, reduce the
Letter of Credit Commitment of any Issuing Bank with the consent of such Issuing
Bank; provided that the Borrower shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iii) above shall not be satisfied.


(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank that issued such Letter of Credit to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension, which renewals or extensions, subject to clause (ii)
hereof, may be automatic pursuant to the terms of such Letter of Credit so long
as such Issuing Bank shall have the right to prevent such renewal or extension
at least once in each twelve month period) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date. Notwithstanding the
foregoing, a Letter of Credit may have an expiration date that is not more than
twelve (12) months after the Revolving Maturity Date so long as (x) the Borrower
shall provide cash collateral to the Administrative Agent pursuant to and in
accordance with Section 2.06(j) on or prior to forty-five (45) days before the
then-current Revolving Maturity Date in an amount equal to 102% of the LC
Exposure with respect to all such Letters of Credit with expiry dates after the
Revolving Maturity Date, (y) the obligations of the Borrower under this Section
2.06 in respect of such Letters of Credit shall survive the Revolving Maturity
Date and shall remain in effect until no such Letters of Credit remain
outstanding and (z) each Lender shall remain obligated hereunder, to the extent
any such cash collateral, the application thereof or reimbursement in respect
thereof is required to be returned to the Borrower by the Administrative Agent
after the Revolving Maturity Date until no such Letters of Credit remain
outstanding.


(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing


-40-

--------------------------------------------------------------------------------



Bank that issued such Letter of Credit or the Lenders, such Issuing Bank hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Revolving Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank that issued
such Letter of Credit, such Lender’s Revolving Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Revolving
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Commitments, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.


(e) Reimbursement. If the Issuing Bank that issued a Letter of Credit shall make
any LC Disbursement in respect of such Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 noon, New York City time, on
the date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Borrower prior to such
time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Borrower receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Revolving Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Revolving Percentage of the payment then due
from the Borrower, in the same manner as provided in Section 2.07 with respect
to Revolving Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Revolving Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Bank that issued a Letter of Credit or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse the Issuing Bank that issued a Letter of
Credit for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not


-41-

--------------------------------------------------------------------------------



constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.


(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, any Letter of Credit Agreement or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank that issued a Letter of Credit under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank that issued a Letter
of Credit, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that nothing in this
Section shall be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit issued by such Issuing Bank comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, bad faith or
willful misconduct on the part of the Issuing Bank that issued a Letter of
Credit (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit issued
by an Issuing Bank, such Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.


(g) Disbursement Procedures. The Issuing Bank issuing a Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the


-42-

--------------------------------------------------------------------------------



Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.


(h) Interim Interest. If the Issuing Bank that issued a Letter of Credit shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.


(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank (which may be an existing
Issuing Bank that agrees to assume the replaced Issuing Bank’s commitment to
issue Letters of Credit). The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.12(c). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to include such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit. Subject to the
appointment and acceptance of a successor Issuing Bank, any Issuing Bank may
resign as an Issuing Bank at any time upon thirty days’ prior written notice to
the Administrative Agent, the Borrower and the Lenders, in which case, such
resigning Issuing Bank shall be replaced as set forth above.


(j) Cash Collateralization. If (A) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Facility Lenders under the Revolving
Facility (or, if the maturity of the Loans has been accelerated, Lenders with LC
Exposure representing greater than 50% of the total LC Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, or (B) required by
Section 2.06(c), the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to 102% of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in Section 7.01(h) or (i). Such deposit
shall be held by the Administrative Agent for the satisfaction


-43-

--------------------------------------------------------------------------------



of the LC Exposure. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made in Cash Equivalents at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse an Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived.


(k) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the applicable
Issuing Bank (whether arising by contract, at law, in equity or otherwise)
against such Subsidiary in respect of such Letter of Credit, the Borrower (i)
shall reimburse, indemnify and compensate the applicable Issuing Bank hereunder
for such Letter of Credit (including to reimburse any and all drawings
thereunder) as if such Letter of Credit had been issued solely for the account
of the Borrower and (ii) irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.


SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon (or 3:00 p.m., in the case of an ABR
Borrowing or LIBOR Daily Borrowing requested on such day), New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account of the Borrower or other account designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding


-44-

--------------------------------------------------------------------------------



amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.


SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by an Authorized Officer.


(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing or a LIBOR Daily Borrowing (if a Revolving Borrowing); and


(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


-45-

--------------------------------------------------------------------------------



(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing with an Interest Period of one (1) month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Facility Lenders under the applicable Facility, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing under such Facility may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Commitments shall terminate on the Revolving Maturity
Date.


(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments under a particular Facility; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $20,000,000 and (ii) the Borrower shall not terminate or reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Commitments.


(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities or the closing
of a specified transaction, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments under a
particular Facility shall be made ratably among the Lenders in accordance with
their respective Commitments under such Facility.


SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Lender, the then unpaid principal amount of each Revolving
Loan on the Revolving Maturity Date and (ii) to the Administrative Agent for the
account of each Term Loan Lender, the then unpaid principal amount of each Term
Loan on the applicable Term Loan Maturity Date.






-46-

--------------------------------------------------------------------------------



(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e) Any Lender may request that Loans made by it be evidenced by one or more
promissory notes in substantially the form of Exhibit D. In such event, the
Borrower shall prepare, execute and deliver to such Lender one or more
promissory notes payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such promissory note(s) and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein, unless such assignee elects not to receive a Note (in which case such
assignor shall return to the Borrower any Note issued to it, or in the case of
any loss, theft or destruction of any such Note, a lost note affidavit in
customary form) (or, if such promissory note is a registered note, to such payee
and its registered assigns). Upon either (a) Payment in Full of the Loans
evidenced by any such promissory note or (b) the assignment of such Loans and
Commitments in accordance with Section 9.04 hereof, each such promissory note
shall be promptly returned to the Borrower by the payee named therein at the
request of the Borrower or in the case of any loss, theft or destruction of any
such Note, a lost note affidavit in customary form.


SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty (except as provided in Section 2.16), subject to prior notice
in accordance with paragraph (b) of this Section.


(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing or a LIBOR Daily Borrowing, not later than 12:00 p.m., New York
City time, on the date of prepayment (or such shorter times as the
Administrative Agent may agree in its sole discretion). Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in


-47-

--------------------------------------------------------------------------------



connection with a conditional notice of termination of the Revolving Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type and
Class as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the applicable Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. Any portion of the Term Loan that is prepaid or repaid may not be
reborrowed.


SECTION 2.12. Fees. (a) [Reserved].


(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender a facility fee, which shall accrue at the Facility Fee
Rate (as set forth in the definition of Applicable Rate) on the daily amount of
the Revolving Commitment of such Lender (whether used or unused) during the
period from and including the date hereof to but excluding the date on which
such Commitment terminates; provided that, if such Revolving Lender continues to
have any Revolving Credit Exposure after its Revolving Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Revolving Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).


(c) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Revolving Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which


-48-

--------------------------------------------------------------------------------



the Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.


(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to any Issuing Bank, in the
case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.


SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) The Loans comprising each LIBOR Daily Borrowing shall bear interest at the
LIBOR Daily Floating Rate plus the Applicable Rate.


(d) Notwithstanding the foregoing, if an Event of Default under Section 7.01(a),
(b), (h) or (i) has occurred and is continuing, all overdue Obligations (which
shall include all Obligations following an acceleration under Section 7.01,
including an automatic acceleration) shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section.


(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Revolving Commitments; provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan or LIBOR Daily Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted


-49-

--------------------------------------------------------------------------------



LIBO Rate, LIBO Rate or LIBOR Daily Floating Rate shall be determined by the
Administrative Agent in accordance with the terms hereof, and such determination
shall be conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for a Eurodollar Borrowing or LIBOR Daily Borrowing:


(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate or the LIBOR Daily Floating
Rate, as applicable, for such Interest Period; or


(ii) the Administrative Agent is advised by the Required Facility Lenders under
a particular Facility that the Adjusted LIBO Rate or the LIBO Rate or the LIBOR
Daily Floating Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing under such Facility for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing under such
Facility to, or continuation of any Borrowing under such Facility as, a
Eurodollar Borrowing or a LIBOR Daily Borrowing shall be ineffective, and unless
repaid, such Borrowing shall be made as an ABR Borrowing, and (B) if any
Borrowing Request requests a Eurodollar Borrowing or a LIBOR Daily Borrowing
under such Facility, such Borrowing shall be made as an ABR Borrowing; provided
that if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate and the LIBOR Daily Floating Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall


-50-

--------------------------------------------------------------------------------



enter into an amendment to this Agreement to reflect such alternate rate of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement except for any portion of any of the
Term Loans identified by the Borrower to the Administrative Agent in writing
from time to time as being subject to a Swap Agreement between the Borrower and
a Lender or an Affiliate of a Lender that provides a hedge against fluctuations
in interest rates in respect of such Loans and has not elected the “zero
interest rate method”. Notwithstanding anything to the contrary in Section 9.02,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date such amendment is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment. Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(b), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
or a LIBOR Daily Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing or a LIBOR Daily Borrowing, such Borrowing shall
be made as an ABR Borrowing.


SECTION 2.15. Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank;


(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), in each case in an
amount that such Lender, such Issuing Bank or such other Recipient deems to be
material, then the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such


-51-

--------------------------------------------------------------------------------



additional amount or amounts as will compensate such Lender, such Issuing Bank
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity ratios or requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.


(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error; provided that such Lender or such Issuing Bank shall not seek
compensation under paragraphs (a) or (b) of this Section unless such Lender or
such Issuing Bank is making such claims from similarly situated borrowers under
similar credit facilities (to the extent such Lender or Issuing Bank has the
right under such similar credit facilities to do so and without any obligation
on such Lender or Issuing Bank to disclose information about other borrowers).
The Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 30 days after receipt
thereof.


(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period


-52-

--------------------------------------------------------------------------------



applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event (excluding loss of
anticipated profits); provided that each such Lender shall use reasonable
efforts to mitigate any such loss, cost and expense in accordance with Section
2.19. In the case of a Eurodollar Loan, such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan (excluding any loss of Applicable Rate),
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the Adjusted LIBO Rate applicable at the commencement
of such period, for dollar deposits of a comparable amount and period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, including, if requested by the
Borrower, in reasonable detail a description of the basis for such compensation
and a calculation of such amount or amounts (but excluding any confidential or
proprietary information of such Lender), shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.


SECTION 2.17 Withholding of Taxes.


(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(b) Payment of Other Taxes by the Borrower. The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d) Indemnification by the Borrower. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including


-53-

--------------------------------------------------------------------------------



Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
L    oan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the


-54-

--------------------------------------------------------------------------------



Administrative Agent), an executed copy of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis


-55-

--------------------------------------------------------------------------------



for claiming exemption from or a reduction in U.S. Federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g) in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


-56-

--------------------------------------------------------------------------------





(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.


(j) FATCA Acknowledgement. For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent shall continue to treat
(and the Lenders hereby authorize the Administrative Agent to treat) the Loans
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).


SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim (but without prejudice to the Borrower’s
rights with respect to any Defaulting Lender). Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 270 Park Avenue, New York, New York,
except payments to be made directly to any Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars. Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on the Term Loans shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Loan Lenders. Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective Revolving Percentages of the Revolving Lenders.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such


-57-

--------------------------------------------------------------------------------



payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or each Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or each Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.


(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d), Section 2.06(e), Section 2.07(b), Section 2.18(d)
or Section 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender


-58-

--------------------------------------------------------------------------------



to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.


(b) If (w) any Lender requests compensation under Section 2.15, or (x) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (y) if any Lender becomes Defaulting Lender, or (z) any Lender
has refused to consent to any proposed amendment, modification, waiver,
termination or consent with respect to any provision of this Agreement or any
other Loan Document that, pursuant to Section 9.02, requires the consent of all
Lenders or each Lender affected thereby and with respect to which Lenders
constituting the Required Lenders have consented to such proposed amendment,
modification, waiver, termination or consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, each Issuing Bank) if such assignee is not a Lender, which
consent shall not unreasonably be withheld, (ii) subject to the Borrower’s
rights with respect to Defaulting Lenders under Section 2.20 hereof, such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in or elimination of such compensation or payments, and
(iv) in the case of any such assignment resulting from a Lender’s refusal to
consent to a proposed amendment, modification, waiver, termination or consent,
the assignee shall approve the proposed amendment, modification, waiver,
termination or consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that (i) an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee (or, to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Electronic System as to
which the Administrative Agent and such parties are participants), and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender; provided that any such documents shall be
without recourse to or warranty by the parties thereto.




-59-

--------------------------------------------------------------------------------



SECTION 2.20. Defaulting Lenders.


Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) facility fees shall cease to accrue on the Revolving Commitment of such
Defaulting Lender pursuant to Section 2.12(b);


(b) the Commitments, Term Loan Exposure and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or the Required Facility Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided, that (i) such Defaulting Lender’s
Commitments may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans or LC Disbursements
may not be reduced or excused or the scheduled date of payment may not be
postponed as to such Defaulting Lender without such Defaulting Lender’s consent;


(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:


(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders that are Revolving Lenders in
accordance with their respective Revolving Percentages but only to the extent
that (x) the sum of all such non-Defaulting Lenders’ Revolving Credit Exposures
plus such Defaulting Lender’s LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02(a) and (b) are satisfied at such time;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Banks only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(c) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and




-60-

--------------------------------------------------------------------------------



(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all facility fees payable under Section 2.12(b) that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Revolving Commitment that was utilized by
such LC Exposure) and letter of credit fees payable under Section 2.12(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks until and to the extent that such LC Exposure is reallocated and/or cash
collateralized;


(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein); and


(e) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank hereunder; third, to cash collateralize the Issuing Banks’ LC
Exposure with respect to such Defaulting Lender in accordance with this Section;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set


-61-

--------------------------------------------------------------------------------



forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure are held by the Lenders
pro rata in accordance with the Revolving Commitments without giving effect to
clause (c) above. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Percentage.
SECTION 2.21. Extension of Maturity Dates.


(a) Revolving Credit Maturity Date. The Borrower shall have two (2) options
(which shall be binding on the Lenders), exercisable by written notice to the
Administrative Agent given no more than 120 days nor less than 30 days prior to
the then Revolving Maturity Date, to extend the Revolving Maturity Date for a
period of six (6) months per extension option. Upon delivery of such notice, the
Revolving Maturity Date shall be extended for six (6) months so long as the
following conditions are satisfied as of the effective date of such extension:
(i) no Default or Event of Default has occurred and is continuing; (ii) the
representations and warranties made or deemed made by the Borrower in any Loan
Document shall be true and correct in all material respects except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (iii) the
Borrower shall have paid an extension fee equal to 0.0625% of the then aggregate
outstanding amount of the Revolving Commitments (to the Administrative Agent for
the ratable benefit of the Revolving Lenders).


(b) Tranche A Maturity Date. The Borrower shall have two (2) options (which
shall be binding on the Lenders), exercisable by written notice to the
Administrative Agent given no more than 120 days nor less than 30 days prior to
the then Tranche A Maturity Date, to extend the Tranche A Maturity Date for a
period of six (6) months per extension option. Upon delivery of such notice, the
Tranche A Maturity Date shall be extended for six (6) months so long as the
following conditions are satisfied as of the effective date of such extension:
(i) no Default or Event of Default has occurred and is continuing; (ii) the
representations and warranties made or deemed made by the Borrower in any Loan
Document shall be true and correct in all material respects except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date); and (iii) the
Borrower shall have paid an


-62-

--------------------------------------------------------------------------------



extension fee equal to 0.0625% of the then aggregate outstanding amount of the
Tranche A Term Loans (to the Administrative Agent for the ratable benefit of the
Tranche A Lenders).


SECTION 2.22. Extending Facilities.


(a) The Borrower may at any time and from time to time request that all or any
portion of Term Loans or Revolving Loans or the Revolving Commitment with a like
maturity date (an “Existing Loan Facility”) be converted to extend the scheduled
maturity date(s) with respect to all or a portion of any principal amount of
such Term Loans, Revolving Loans or Revolving Commitments, as applicable, and to
otherwise modify the terms of such Term Loans, Revolving Loans or Revolving
Commitments to the extent not prohibited in this Section 2.22 (any such Term
Loans or Revolving Loans which have been so converted, “Extended Loans”, and any
such Revolving Commitments which have been so converted, “Extended Revolving
Commitments”) and to provide for other terms consistent with this Section 2.22
(an “Extension”). Any such request shall be made on a pro rata basis and on the
same terms to each applicable Lender. In order to establish any Extended Loans
or Extended Revolving Commitments, the Borrower shall provide a notice to the
Administrative Agent (which shall provide a copy of such notice to each of the
Lenders under the applicable Existing Loan Facility) (an “Extension Request”)
setting forth the proposed terms of the Extended Loans or Extended Revolving
Commitments to be established, provided that:


(i) all or any of the scheduled amortization payments of principal of the
Extended Loans (including the maturity date) may be delayed to later dates than
the scheduled amortization payments of principal (including the maturity date)
of the Term Loans or Revolving Loans, as applicable, of such Existing Loan
Facility to the extent provided in the applicable Loan Extension Amendment;


(ii) the interest margins with respect to the Extended Loans or Extended
Revolving Commitments may be different than the interest margins for the Term
Loans, Revolving Loans or Revolving Commitments, as applicable, of such Existing
Loan Facility, and upfront fees may be paid to the Extending Lenders, in each
case, to the extent provided in the applicable Loan Extension Amendment;


(iii) the Loan Extension Amendment may provide for other covenants and terms
that apply solely to any period after the latest applicable Maturity Date of the
Term Loans, Revolving Loans and Revolving Loan Commitments being converted as in
effect on the effective date of the Loan Extension Amendment immediately prior
to the establishment of such Extended Loans or Extended Revolving Commitments;
or


(iv) no Extended Loans that were Term Loans may be optionally prepaid prior to
the date on which the Term Loans under the Existing Loan Facility from which
they were converted are repaid in full unless such optional prepayment is
accompanied by a pro rata optional prepayment of the Term Loans under such
Existing Loan Facility;


(v) no Extended Loans shall be entitled to the benefit of any collateral or
guaranties while any Existing Loan Facility is outstanding unless all
outstanding Existing Loan Facilities also receive the benefit of such collateral
or guaranties; and


-63-

--------------------------------------------------------------------------------



(vi) (A) the borrowing and repayment (except for (x) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (y) repayments required upon the maturity date of the
non-extending Revolving Commitments and (z) repayment made in connection with a
permanent repayment and termination of commitments) of Loans with respect to
Extended Revolving Commitments after the applicable Extension date shall be made
on a pro rata basis with all other Revolving Commitments of such tranche, (B)
all Letters of Credit shall be participated on a pro rata basis by all Lenders
with Revolving Commitments in accordance with their Revolving Percentages
subject to the express terms herein, (C) the permanent repayment of Revolving
Loans with respect to, and termination of, Extended Revolving Commitments after
the applicable Extension date shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class, (D) assignments and participations of Extended Revolving Commitments
and extended Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving Loans
and (E) at no time shall there be Revolving Commitments hereunder (including
Extended Revolving Commitments and any original Revolving Commitments) which
have more than two (2) different maturity dates.


Any Extended Loans and/or Extended Revolving Commitments converted pursuant to
any Loan Extension Amendment shall be designated a separate Class of Extended
Loans or Extended Revolving Commitments, as the case may be, for all purposes of
this Agreement; provided that (x) any Extended Loans converted from an Existing
Loan Facility may, to the extent provided in the applicable Loan Extension
Amendment, be designated as an increase in any previously established Class of
Loans or Commitments with respect to such Existing Loan Facility and (y) there
shall not be more than six (6) tranches of Loans after giving effect to such
Extension. Any Extended Term Loans shall constitute a separate Class of Term
Loans from the Class of Term Loans from which there were converted, any Extended
Revolving Loans shall constitute a separate Class of Revolving Loans from the
Class of Revolving Loans from which there were converted and any Extended
Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted. No Extension shall constitute a voluntary or mandatory prepayment for
purposes of Sections 2.10 and 2.11. Each Extension shall become effective only
with respect to the Loans and Commitments of the Lenders that accept an
Extension Request.
(b) The Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the Existing Loan
Facility are requested to respond. No Extension Request is required to be in any
minimum amount or increment; provided that the Borrower may specify as a
condition to consummating any such Extension that a minimum amount (to be
specified in the applicable Extension Request) of Term Loans, Revolving Loans or
Revolving Commitments be tendered (subject to waiver by the Borrower in its sole
discretion). No Lender shall have any obligation to agree to have any of its
Term Loans, Revolving Loans or Revolving Commitments, as applicable, of any
Existing Loan Facility converted into Extended Loans or Extended Revolving
Commitments pursuant to any Extension Request. Any Lender (an “Extending
Lender”) wishing in its sole and individual discretion to


-64-

--------------------------------------------------------------------------------



have all or any portion of its Term Loans, Revolving Loans or Revolving
Commitments, as applicable, under the Existing Loan Facility subject to such
Extension Request converted into Extended Loans or Extended Revolving
Commitments shall notify the Administrative Agent (an “Extension Election”) on
or prior to the date specified in such Extension Request of the amount of its
Term Loans, Revolving Loans or Revolving Commitments, as applicable, under the
Existing Loan Facility which it has elected to request be converted into
Extended Loans or Extended Revolving Commitments. In the event that the
aggregate amount of Term Loans, Revolving Loans and Revolving Commitments under
the Existing Loan Facility subject to Extension Elections exceeds the amount of
Extended Loans or Extended Revolving Commitments requested pursuant to the
Extension Request, Term Loans, Revolving Loans and Revolving Commitments subject
to Extension Elections shall be converted to Extended Loans or Extended
Revolving Commitments on a pro rata basis based on the amount of Term Loans,
Revolving Loans and Revolving Commitments, as applicable, included in such
Extension Election. It shall be a condition precedent to the effectiveness of
any Extension that no Default or Event of Default shall exist on the date of the
Extension Request and on the date of the Extension.


(c) Each Class of Extended Loans and Extended Revolving Commitments shall be
established pursuant to an amendment (a “Loan Extension Amendment”) to this
Agreement among the Borrower, the Administrative Agent and each Extending Lender
providing an Extended Loan or Extended Revolving Commitment thereunder which
shall be consistent with the provisions set forth in paragraph (a) above (but
which shall not require the consent of any other Lender) and which may include
such technical amendments to this Agreement as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower. Each
Loan Extension Amendment shall be binding on the Lenders and the other parties
hereto. In connection with any Loan Extension Amendment, the Borrower shall
deliver a reaffirmation of the Guaranty from each Guarantor, if any, and such
resolutions, certificates, opinions of counsel (including in-house opinions in
lieu of opinions of outside counsel) and other documents in connection therewith
as may be reasonably requested by the Administrative Agent.


(d) This Section 2.22 shall supersede any provisions in Sections 2.18 or 9.02 to
the contrary.




























-65-

--------------------------------------------------------------------------------



ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Parent Companies and each of the
Borrower and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where such failure to be in good standing of any Subsidiary of the Borrower
would not reasonably be expected to, individually or in the aggregate, result in
a Material Adverse Effect, and, (b) except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.


SECTION 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate, partnership, limited liability company or other
organizational powers and have been duly authorized by all necessary corporate,
partnership, limited liability company or other organizational action. Each of
this Agreement and the other Loan Documents to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for such filings as may be required
with the SEC to comply with disclosure obligations, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or the Parent Companies or
any order of any Governmental Authority, except for any violation of any
applicable law or regulation that would not reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or the Parent Companies or their assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries or the Parent Companies, except for any violation or default that
would not reasonably be expected to have a Material Adverse Effect, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries or the Parent Companies.


SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, retained earnings and cash flows (i) as of and for the
fiscal year ended December 31, 2017, audited by Deloitte LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2018, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such


-66-

--------------------------------------------------------------------------------



periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause (ii)
above.


(b) Since September 30, 2018, no event, development or circumstance has occurred
which has had, or would reasonably be expected to have, a Material Adverse
Effect.


SECTION 3.05. Properties. (a) Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except (i) in the case of Permitted Encumbrances or
(ii) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Each of the assets included as Unencumbered Assets for
purposes of the Financial Covenants most recently reported in the compliance
certificate delivered pursuant to Section 4.01(c)(viii) or in a compliance
certificate delivered pursuant to Section 5.01(c), satisfied, as of the
Effective Date (in the case of the compliance certificate delivered pursuant to
Section 4.01(c)(viii)) or the end of the fiscal period covered by such
compliance certificate (in the case of a compliance certificate, delivered
pursuant to Section 5.01(c)), the requirements for an Unencumbered Asset set
forth in the definition thereof. As of the Effective Date, the compliance
certificate delivered pursuant to Section 4.01(c)(viii) sets forth a list of the
Unencumbered Assets and whether such Unencumbered Asset is subject to an
Eligible Ground Lease.


(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.


SECTION 3.06. Litigation, Guarantee Obligations, and Environmental Matters.
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries or any Parent Company
(i) as to which there is a reasonable likelihood of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect (other than the Disclosed
Matters and matters fully covered by insurance as to which the insurer has been
notified of such action, suit or proceeding and has not issued a notice denying
coverage thereof) or (ii) challenging the validity or enforceability of this
Agreement, the other Loan Documents or the Transactions. As of the date of this
Agreement, the Borrower and its Subsidiaries have no material contingent
obligations that are not disclosed in the financial statements referred to in
Section 3.04 or listed as a Disclosed Matter.


(b) Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any of its Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability of which it is aware, (iii) has received written notice
of any claim with respect to any Environmental Liability or (iv) knows of any
basis for any Environmental Liability.




-67-

--------------------------------------------------------------------------------



(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.


SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries nor any Parent Company is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.


SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves in conformity with GAAP or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of ASC
715-30 (formerly Statement of Financial Accounting Standards No. 87)) did not,
as of the date of the most recent financial statements reflecting such amounts,
exceed by more than $50,000,000 the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of ASC 715-30
(formerly Statement of Financial Accounting Standards No. 87)) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $50,000,000 the fair market value of the assets of all such
underfunded Plans.


SECTION 3.11. Disclosure. None of the reports, financial statements,
certificates or other written information (other than projections, other
forward-looking information and information of a general economic or industry
specific nature) furnished by or on behalf of the Borrower to the Administrative
Agent or any Lender in connection with this Agreement or delivered hereunder (as
modified or supplemented by other written information so furnished), when taken
as a whole, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time prepared (it being understood and agreed
that actual results may vary materially from the projections). As of the
Effective Date, to the best knowledge of the Borrower, the information included
in any Beneficial Ownership Certification provided on or prior to the Effective
Date (if any) to any Lender in connection with this Agreement is true and
correct in all respects.


-68-

--------------------------------------------------------------------------------



SECTION 3.12. Anti-Corruption Laws and Sanctions. The Borrower, its
Subsidiaries, the Parent Companies and their respective directors, officers and
employees and to the knowledge of the Borrower, their respective agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) the Borrower, any Subsidiary, the Parent Companies or to
the knowledge of the Borrower any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. No Borrowing,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.


SECTION 3.13. Federal Reserve Board Regulations. None of the Loan Parties is
engaged or will engage, principally or as one of its important activities, in
the business of extending credit for the purposes of “purchasing” or “carrying”
any “Margin Stock” within the respective meanings of such terms under
Regulations U, T and X of the Board. No part of the proceeds of the Loans will
be used for “purchasing” or “carrying” “Margin Stock” as so defined, to extend
credit to others for the purpose of purchasing or carrying any Margin Stock for
any purpose which violates, or which would be inconsistent with the provisions
of Regulations T, U or X of the Board.


SECTION 3.14. Subsidiaries. As of the Effective Date, (a) Schedule 3.14 sets
forth the name and jurisdiction of incorporation of each material Subsidiary and
material Investment Affiliate of the Borrower and (b) except as disclosed on
Schedule 3.14, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments of any nature relating to any Equity
Interests owned by the Borrower or any Subsidiary in any Subsidiary or
Investment Affiliate.


SECTION 3.15. Solvency. The Borrower and its Subsidiaries, on a consolidated
basis, are, and after giving effect to the incurrence of all Loans and
Obligations being incurred in connection herewith will be, Solvent.


SECTION 3.16. Status of BPG. BPG (i) is a REIT, (ii) has not revoked its
election to be a REIT, (iii) has not engaged in any “prohibited transactions” as
defined in Section 857(b)(6)(B)(iii) of the Code (or any successor provision
thereto), and (iv) for its current “tax year” (as defined in the Code) is, and
for all prior tax years subsequent to its election to be a real estate
investment trust has been, entitled to a dividends paid deduction which meets
the requirements of Section 857(a) of the Code.


SECTION 3.17. Insurance. The Borrower and its Subsidiaries maintain (either
directly or indirectly by causing its tenants to maintain) insurance on their
material real estate assets with financially sound and reputable insurance
companies (or through self-insurance provisions), in such amounts, with such
deductibles and covering such properties and risks as is prudent in the
reasonable business judgment of the Borrower and its Subsidiaries.
















-69-

--------------------------------------------------------------------------------



SECTION 3.18. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.


ARTICLE IV


Conditions


SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


(a) The Administrative Agent (or its counsel) shall have received from each
party thereto either (i) a counterpart of this Agreement and each other Loan
Document signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement or such Loan Document) that such party has
signed a counterpart of this Agreement or such Loan Document.


(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Hogan Lovells US LLP, counsel for the Borrower and the other Loan
Parties, in form and substance reasonably acceptable to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinion.


(c) The Administrative Agent shall have received the following items from the
Borrower:


(i) Certificates of good standing for each Loan Party and the General Partner
from the states of organization of such Loan Party and the General Partner,
certified by the appropriate governmental officer and dated not more than thirty
(30) days prior to the Effective Date;


(ii) Copies of the formation documents of each Loan Party and the General
Partner certified by an officer of such Loan Party or the General Partner,
together with all amendments thereto;


(iii) Incumbency certificates, executed by officers of each Loan Party, which
shall identify by name and title and bear the signature of the Persons
authorized to sign the Loan Documents on behalf of such Loan Party (and to make
borrowings hereunder on behalf of the Borrower, in the case of the Borrower),
upon which certificate the Administrative Agent and the Lenders shall be
entitled to rely until informed of any change in writing by the Borrower;


(iv) Copies, certified by a Secretary or an Assistant Secretary of each Loan
Party of the resolutions (and resolutions of other bodies, if any are reasonably
deemed necessary by counsel for the Administrative Agent) authorizing the
Borrowings provided for herein, with respect to the Borrower, and the execution,
delivery and performance of the Loan Documents to be executed and delivered by
the Loan Parties;


(v) The most recent annual audited and quarterly unaudited financial statements
of the Borrower;


-70-

--------------------------------------------------------------------------------





(vi) UCC financing statement, judgment, and tax lien searches with respect to
each Loan Party from its state of organization;


(vii) If a Borrowing is to be made on the Effective Date, written money transfer
instructions in form and substance reasonably acceptable to the Administrative
Agent, addressed to the Administrative Agent and signed by an officer of the
Borrower, together with such other related money transfer authorizations as the
Administrative Agent may have reasonably requested;


(viii) Compliance certificate substantially in the form of Exhibit B, executed
by a Financial Officer, demonstrating compliance with the Financial Covenants on
a pro-forma basis as of the Effective Date based on the financial statements for
the fiscal quarter ending September 30, 2018 and after giving effect to the
Transactions and other borrowings and repayments of Indebtedness by the
Consolidated Group and Investment Affiliates funded between October 1, 2018 and
the Effective Date; and


(ix) An amendment to, or amendment and restatement of, the Borrower’s (x) Term
Loan Agreement dated as of March 18, 2014, as amended to date, and (y) Term Loan
Agreement dated July 28, 2017, by which the financial covenants and related
definitions in such Term Loan Agreements are conformed to the financial
covenants and related definitions set forth in this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent.


(d) The Administrative Agent shall have received all fees (including upfront
fees payable to the Lenders) and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced at least two (2) Business
Days prior to the Effective Date, reimbursement or payment of all out of pocket
expenses required to be reimbursed or paid by the Borrower hereunder, or
satisfactory evidence that such fees and amounts will be paid out of the initial
Borrowing hereunder.


(e) (i) The Administrative Agent and the Lenders shall have received all
documentation and other information about the Loan Parties as shall have been
reasonably requested by the Administrative Agent or such Lender that it shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act and (ii) to the extent the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least five days prior to the Effective Date, any Lender that has
requested, in a written notice to the Borrower at least 10 days prior to the
Effective Date, a Beneficial Ownership Certification in relation to the Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the condition set forth in this clause (ii) shall be deemed to be
satisfied).


Immediately upon the satisfaction of the foregoing conditions precedent, the
Administrative Agent shall notify the Borrower and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or


-71-

--------------------------------------------------------------------------------



prior to 3:00 p.m., New York City time, on December 14, 2018 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
any such representation or warranty already qualified by materiality, in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable (except
to the extent that any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (or, in the case of any such representation or
warranty already qualified by materiality, in all respects) as of such earlier
date).


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants


Until Payment in Full, the Borrower covenants and agrees with the Lenders that:
SECTION 5.01. Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent (and the Administrative Agent
will promptly furnish the same to each Lender):
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of income, retained
earnings and cash flows as of the end of and for such year, setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its unaudited consolidated balance sheet and
related unaudited statements of income, retained earnings and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the


-72-

--------------------------------------------------------------------------------



corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;


(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a compliance certificate in the form attached hereto as Exhibit B,
signed by a Financial Officer (i) (x) certifying that, to such Financial
Officer’s knowledge, no Default has occurred and is continuing, or (y)
specifying the details of any Default that, to such Financial Officer’s
knowledge, has occurred and is continuing, and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations and computations demonstrating compliance with the applicable
Financial Covenants including, without limitation, (x) a listing of the
Unencumbered Assets, any new Eligible Ground Leases entered into during such
quarter, and the Net Operating Income for each of the Unencumbered Assets and
(y) schedules of Additional Subsidiary Indebtedness, to the extent included in
such calculations and computations, and (iii) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary or any applicable Parent Entity with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, and/or
distributed by the Borrower or such Parent Entity to its shareholders generally,
as the case may be;


(e) promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change; and


(f) promptly following any request therefor, (1) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that in
no event shall the Borrower be required to disclose information (x) to the
extent that such disclosure to the Administrative Agent or such Lender violates
any bona fide contractual confidentiality obligations by which it is bound, so
long as (i) such obligations were not entered into in contemplation of this
Agreement or any of the other Transactions and (ii) such obligations are owed by
it to a third party, or (y) as to which it has been advised by counsel that the
provision of such information to the Administrative Agent or such Lender would
give rise to a waiver of attorney-client privilege and (2) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.


Information required to be delivered pursuant to clause (a), (b) or (d) of this
Section may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and


-73-

--------------------------------------------------------------------------------



Retrieval system (EDGAR); or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether made available by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such document to it and maintaining its copies of such documents.
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (and the Administrative Agent will promptly furnish the
same to each Lender) prompt written notice, after an Authorized Officer becomes
aware of such event, of the following events:


(a) the occurrence of any Default or Event of Default;


(b) the filing or commencement of any action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Parent Companies, the Borrower or any Subsidiary that, in the good faith
judgment of the Borrower, if adversely determined, would reasonably be expected
to have a Material Adverse Effect;


(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000;


(d) any Environmental Liability that, in the good faith judgment of the
Borrower, has, or would reasonably be expected to have, a Material Adverse
Effect; and


(e) any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business; REIT Status. The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any Approved M&A Transaction; and provided further that this Section 5.03 shall
not require the Borrower or any Subsidiary to preserve or maintain any rights,
licenses, permits, privileges or franchises if the Borrower shall reasonably
determine that the failure to maintain and preserve the same would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect. The
Borrower shall cause BPG to maintain its REIT status under the Code. The
Borrower shall cause the Parent Companies to own substantially all of their
properties and assets and to conduct substantially all of their business
activities through the Borrower.




-74-

--------------------------------------------------------------------------------



SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (i) (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings and (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, or (ii) the failure to make payment pending
such contest would not reasonably be expected to have a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear and casualty and condemnation events excepted, except to the
extent any failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (b) maintain (either directly or indirectly by causing its
tenants to maintain), with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.


SECTION 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities to the extent
required by GAAP. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (in the
presence of an officer of the Borrower), all at such reasonable times during
normal business hours and as often as reasonably requested. Absent an Event of
Default, such visits shall be at the expense of the Administrative Agent or such
Lender.


SECTION 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, including Environmental
Laws, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.


SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for, and Letters of Credit will be issued only to support, (i)
the repayment of existing Indebtedness of the Borrower and its Subsidiaries and
(ii) general corporate purposes of the Borrower, including, but not limited to,
the funding of acquisitions, investments, redevelopments, expansions,
renovations, construction, capital expenditures and working capital needs. No
part of the proceeds of any Loan will be used, whether directly or indirectly,
to purchase or carry Margin Stock, to extend credit to others for the purpose of
purchasing or carrying Margin Stock, to reduce or retire Indebtedness originally
incurred for such purpose for any purpose that entails a violation of
Regulations T, U and X of the Board.










-75-

--------------------------------------------------------------------------------



SECTION 5.09. [Reserved]


SECTION 5.10. Addition and Release of Guaranties.


(a) Additional Subsidiary Guaranties. If one or more direct or indirect
Subsidiaries of the Borrower that owns or ground leases any Unencumbered Assets
incurs any Additional Subsidiary Indebtedness, then, at the option of the
Borrower, either (1) each borrower or guarantor of such Indebtedness shall
become an Additional Subsidiary Guarantor hereunder within fifteen (15) days
after the incurrence of such Additional Subsidiary Indebtedness or (2) (i) such
Additional Subsidiary Indebtedness shall be treated as Secured Indebtedness for
purposes of calculating the Financial Covenants and (ii) any Acquisition Asset,
Land, Operating Property or Asset Under Development owned directly or indirectly
by each borrower or guarantor of such Additional Subsidiary Indebtedness shall
not be considered an “Unencumbered Asset” for purposes of calculating the
Financial Covenants (any such Unencumbered Assets so excluded pursuant to this
clause (ii) shall be referred to in this Agreement collectively as “Excluded
Unencumbered Assets”).


(b) Instruments of Release. Unless an Event of Default has occurred and is
continuing, the Administrative Agent shall, at the request and expense of the
Borrower and without the need for any consent or approval by the Lenders,
execute and deliver an instrument of release to evidence any release of a
Guaranty described in this Section 5.10 in a form reasonably acceptable to the
Borrower and the Administrative Agent.


ARTICLE VI


Negative Covenants


Until Payment in Full, the Borrower covenants and agrees with the Lenders that:
SECTION 6.01. Financial Covenants.


(a) Public Company Financial Covenants. As of the last day of any fiscal quarter
of the Borrower, the Borrower shall not permit:


(i) Maximum Leverage Ratio. Total Outstanding Indebtedness minus Balance Sheet
Cash to exceed 60% of Total Asset Value; provided that such ratio may exceed 60%
but shall not exceed 62.5% for a period of up to the first four (4) consecutive
fiscal quarters of the Borrower ending after a Major Acquisition.


(ii) Minimum Fixed Charge Coverage Ratio. Total Net Operating Income minus the
aggregate Capital Expenditure Reserve for each Operating Property to be less
than 1.5 times Fixed Charges, all based on the most recent six (6) months for
which the Borrower has reported financial results pursuant to Section 5.01,
annualized.


(iii) Maximum Secured Leverage Ratio. Total Secured Indebtedness minus Balance
Sheet Cash to exceed 40% of Total Asset Value.




-76-

--------------------------------------------------------------------------------



(iv) Maximum Unsecured Leverage Ratio. Total Unsecured Indebtedness minus all
Unrestricted Cash and cash from like-kind exchanges to exceed 60% of
Unencumbered Asset Value; provided that such ratio may exceed 60% but shall not
exceed 62.5% for a period of up to the first four (4) consecutive fiscal
quarters of the Borrower ending after a Major Acquisition.


(b) Calculation of Financial Covenants. For purposes of calculating the
Financial Covenants under this Agreement:


(i) for any period, the Financial Covenants shall be calculated based upon the
most recent quarter-end financial statements of the Borrower delivered pursuant
to Section 5.01, on a pro forma basis, giving effect to any asset disposition or
acquisition or any incurrence, retirement or extinguishment of Indebtedness
during such period, in each case, with such asset disposition or acquisition or
such incurrence, retirement or extinguishment of Indebtedness being deemed to
have occurred as of the first day of the period for which such Financial
Covenants are being determined; and


(ii) the Financial Covenants set forth in Sections 6.01(a)(i), (ii) and (iii),
with respect to any Investment Affiliate or any Non-Wholly-Owned Subsidiary
shall be calculated in a manner such that only the Ownership Share of the
applicable Investment Affiliate or Non-Wholly-Owned Subsidiary shall be taken
into account, so that the Borrower will be credited (or debited, if applicable)
with its pro rata share of the appropriate components that are included in the
calculation of such Financial Covenants.


SECTION 6.02. Fundamental Changes. (a) The Borrower will not, and will not
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or substantially all
of their consolidated assets (including all or substantially all of the Equity
Interests in the Subsidiaries) (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve; provided that, the following events shall
be permitted without the consent of the Lenders: (i) any Person may merge into
the Borrower in a transaction in which the Borrower is the surviving corporation
(or, if the Borrower is not the survivor, the survivor is organized in the
United States and the Required Lenders have consented to such transaction), (ii)
any Person may merge into any Subsidiary in a transaction in which the surviving
entity is a Subsidiary, (iii) any Subsidiary may liquidate or dissolve,
consummate a Division as the Dividing Person, or sell, transfer, lease or
otherwise dispose of its assets to the Borrower or to another Subsidiary, (iv)
any Subsidiary may liquidate or dissolve or merge into, consummate a Division as
the Dividing Person, or sell, transfer, lease or otherwise dispose of its assets
to, another Person if the Borrower determines in good faith that such
liquidation or dissolution, merger, Division or disposition is in the best
interests of the Borrower, is not materially disadvantageous to the Lenders, and
does not result in a Default or an Event of Default hereunder, (v) the Borrower
or any Subsidiary may sell, transfer, lease or otherwise dispose of any
Subsidiary in connection with any disposition of assets that is permitted by
this Agreement, and (vi) if the Borrower changes its form of organization to a
limited liability company, the Borrower may consummate a Division as the
Dividing Person if the successor is organized in the United States and the
Required Lenders have consented to such transaction; and provided further that
only the approval of the Required Lenders, without the payment of any fees by
the Borrower, shall be required for an Approved M&A Transaction.


-77-

--------------------------------------------------------------------------------





(b) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and
businesses reasonably related or incidental thereto.


SECTION 6.03. Restricted Payments. If an Event of Default under Section 7.01(a)
or (b) has occurred and is continuing, the Borrower will not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payments in excess
of the minimum amount necessary under the Code for BPG to maintain its status as
a REIT and to avoid any U.S. federal income taxes on the taxable income of BPG
or any tax under Section 4981 of the Code.


SECTION 6.04. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) upon fair and reasonable terms which are not materially
less favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions solely between
or among the Borrower and Wholly-Owned Subsidiaries, (c) transactions pursuant
to agreements and arrangements described on Schedule 6.04, (d) the issuance of
equity securities to Affiliates, (e) compensation, bonus and benefit
arrangements with employees, officers, directors and trustees of the Borrower or
its Subsidiaries that are customary in the industry or are in the ordinary
course consistent with past practices, (f) loans to and other investments by the
Borrower or its Subsidiaries in Non-Wholly Owned Subsidiaries or any Investment
Affiliate that are otherwise permitted by this Agreement, and (g) Restricted
Payments permitted by Section 6.03.


SECTION 6.05. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any prohibited activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or (C) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.


SECTION 6.06. Changes in Fiscal Periods. Unless required by a law, regulation or
order of a Governmental Authority, the Borrower will not (i) permit the fiscal
year of the Borrower to end on a day other than December 31 or (ii) change the
Borrower’s method of determining fiscal quarters; provided that if such change
is required by such law, regulation or order, the Borrower shall give the
Administrative Agent and the Lenders prior written notice of such change.


-78-

--------------------------------------------------------------------------------



ARTICLE VII


Events of Default


SECTION 7.01. Events of Default.


If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;


(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days;


(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with this Agreement and the
other Loan Documents or any amendment or modification hereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or thereunder, shall prove
to have been incorrect in any material respect when made or deemed made;


(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Article VI or Section 5.02(a);


(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue without being
remedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;


(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after the expiration of all grace or cure periods (provided that the failure to
pay any such Indebtedness shall not constitute a Default so long as the Borrower
or its Subsidiaries is diligently contesting the payment of the same by
appropriate legal proceedings and the Borrower or its Subsidiaries have set
aside, in a manner reasonably satisfactory to Administrative Agent, a sufficient
reserve to repay such Indebtedness plus all accrued interest thereon calculated
at the default rate thereunder and costs of enforcement in the event of an
adverse outcome);


(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
the giving of all notices and the expiration of all grace periods) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the


-79-

--------------------------------------------------------------------------------



prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (x) Material
Indebtedness that is Secured Indebtedness and that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such Material
Indebtedness, (y) regularly scheduled amortization payments with respect to
Material Indebtedness or (z) customary non-default mandatory prepayments with
respect to Material Indebtedness in connection with asset sales, casualty or
condemnation events, equity issuances or debt issuances (provided that the
failure to pay any such Indebtedness shall not constitute a Default so long as
the Borrower or its Subsidiaries is diligently contesting the payment of the
same by appropriate legal proceedings and the Borrower or its Subsidiaries have
set aside, in a manner reasonably satisfactory to Administrative Agent, a
sufficient reserve to repay such Indebtedness plus all accrued interest thereon
calculated at the default rate thereunder and costs of enforcement in the event
of an adverse outcome);


(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of BPG, the General Partner, the Borrower or any Material Subsidiary or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for BPG, the General Partner, the Borrower or
any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;


(i) BPG, the General Partner, the Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for BPG, the General
Partner, the Borrower or any Material Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;


(j) BPG, the General Partner, the Borrower or any Material Subsidiary shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;


(k) the Borrower or any Material Subsidiary shall fail within sixty (60) days to
pay, bond or otherwise discharge any judgments or orders for the payment of
money (not covered by insurance as to which the insurer has been notified of
such judgment or order and has not issued a notice denying coverage thereof) in
an amount which, when added to all other judgments or orders outstanding against
the Borrower or any Material Subsidiary would exceed $50,000,000 in the
aggregate, which have not been stayed on appeal or otherwise appropriately
contested in good faith;


(l) the Borrower or any other Loan Party shall disavow, revoke or terminate (or
attempt to terminate) any Loan Document to which it is a party or shall
otherwise challenge or contest in


-80-

--------------------------------------------------------------------------------



any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of this Agreement, a Guaranty or any other Loan
Document; or this Agreement, a Guaranty or any other Loan Document shall cease
to be in full force and effect (except as a result of the express terms
thereof);


(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $50,000,000; or


(n) a Change in Control shall occur, other than as a result of an Approved M&A
Transaction;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall, at the
request of the Required Lenders, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
SECTION 7.02. Distribution of Payments after Default. In the event that
following the occurrence or during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Loan Documents, such monies shall be
distributed for application as follows:


(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent for or in respect of, all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in its capacity as such in connection with the collection
of such monies by the Administrative Agent, for the exercise, protection or
enforcement by the Administrative Agent of all or any of the rights, remedies,
powers and privileges of the Administrative Agent and the Lenders under this
Agreement or any of the other Loan Documents or in support of any provision of
adequate indemnity to the Administrative Agent and the Lenders against any taxes
or liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;


(b) Second, to pay any fees or expense reimbursements then due to the Lenders
from the Loan Parties;




-81-

--------------------------------------------------------------------------------



(c) Third to pay interest then due and payable on the Loans and unreimbursed LC
Disbursements ratably;


(d) Fourth, to prepay principal on the Loans and unreimbursed LC Disbursements
ratably;


(e) Fifth, to pay an amount to the Administrative Agent equal to one hundred two
percent (102%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any unreimbursed LC Disbursements, to be
held as cash collateral for such Obligations;


(f) Sixth, to payment of any amounts owing with respect to indemnification
provisions of the Loan Documents;


(g) Seventh, to the payment of any other Obligation due to the Administrative
Agent or any Lender; and


(h) Eighth, to the Borrower or whoever may be legally entitled thereto.


ARTICLE VIII


The Administrative Agent


SECTION 8.01. Appointment, Etc. Each of the Lenders and each Issuing Bank hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent under the Loan Documents and each Lender and each Issuing Bank authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the foregoing, each Lender and each Issuing Bank hereby
authorizes the Administrative Agent to execute and deliver, and to perform its
obligations under, each of the Loan Documents to which the Administrative Agent
is a party, and to exercise all rights, powers and remedies that the
Administrative Agent may have under such Loan Documents.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” (or any
similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of


-82-

--------------------------------------------------------------------------------



market custom and is intended to create or reflect only an administrative
relationship between contracting parties); and each Lender agrees that it will
not assert any claim against the Administrative Agent based on an alleged breach
of fiduciary duty by the Administrative Agent in connection with this Agreement
and/or the transactions contemplated hereby, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and, unless
and until revoked in writing, such instructions shall be binding upon each
Lender and each Issuing Bank; provided, however, that the Administrative Agent
shall not be required to take any action that (i) the Administrative Agent in
good faith believes exposes it to liability unless the Administrative Agent
receives an indemnification and is exculpated in a manner satisfactory to it
from the Lenders and the Issuing Banks with respect to such action or (ii) is
contrary to this Agreement or any other Loan Document or applicable law,
including any action that may be in violation of the automatic stay under any
requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any requirement of law
relating to bankruptcy, insolvency or reorganization or relief of debtors;
provided, further, that the Administrative Agent may seek clarification or
direction from the Required Lenders prior to the exercise of any such instructed
action and may refrain from acting until such clarification or direction has
been provided, and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (such absence to be presumed unless otherwise determined by a
court of competent jurisdiction by a final and non-appealable judgment). The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Without limiting the foregoing, the Administrative Agent (i) may treat the payee
of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv)


-83-

--------------------------------------------------------------------------------



makes no warranty or representation to any Lender or Issuing Bank and shall not
be responsible to any Lender or Issuing Bank for any statements, warranties or
representations made by or on behalf of the Borrower in connection with this
Agreement or any other Loan Document, (v) in determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an Issuing Bank, may presume that such condition is satisfactory to such Lender
or Issuing Bank unless the Administrative Agent shall have received notice to
the contrary from such Lender or Issuing Bank sufficiently in advance of the
making of such Loan or the issuance of such Letter of Credit and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, (a) the Administrative Agent may resign at any time
by notifying the Lenders, each Issuing Bank and the Borrower and (b) the
Required Lenders may by written notice to the Administrative Agent and the
Borrower remove the Administrative Agent (i) for its gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final and
non-appealable judgment or (ii) if it has become a Defaulting Lender. Upon any
such resignation or removal, the Required Lenders shall have the right, subject
to the consent of the Borrower (so long as no Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing at such time), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring or removed Administrative Agent gives notice of its resignation or
is removed, then the retiring or removed Administrative Agent may, on behalf of
the Lenders and each Issuing Bank,


-84-

--------------------------------------------------------------------------------



appoint a successor Administrative Agent which shall be a Lender. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 7.01 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) each of the Issuing Banks from exercising the rights and remedies that inure
to its benefit (solely in its capacity as an Issuing Bank, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 9.08 (subject to the terms
of Section 2.18(c)) or (d) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to the Borrower following a Bankruptcy Event; and provided, further,
that if at any time there is no Person acting as Administrative Agent hereunder
and under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant
to Section 7.01 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.18(c), any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


-85-

--------------------------------------------------------------------------------



The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into or monitor compliance with the
provisions hereof relating to Competitors. Without limiting the generality of
the foregoing, the Administrative Agent shall not ý(x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Competitor or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Competitor.
SECTION 8.02. Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger/Joint Bookrunner, and each Joint
Lead Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:


(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender


-86-

--------------------------------------------------------------------------------



further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, each Joint Lead Arranger/Joint Bookrunner,
and each Joint Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, any Joint Lead Arranger/Joint
Bookrunner, any Joint Lead Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).


(c) The Administrative Agent, and each Joint Lead Arranger/Joint Bookrunner and
Joint Lead Arranger hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.


ARTICLE IX


Miscellaneous


SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:


(i) if to the Borrower, to it at 450 Lexington Avenue, New York, NY 10017,
Attention of Angela Aman, Chief Financial Officer, and Steven Siegel, General
Counsel (Telecopy No. (212) 869-3989);


(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor,
Newark, DE 19713-2107, Attention of Ali Zigami (Telecopy No. (302) 634-4733),
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New
York, NY 10179, Attention of Sangeeta Mahadevan (Telecopy No. (212) 270-3279);




-87-

--------------------------------------------------------------------------------



(iii) if to an Issuing Bank, to it at (A), in the case of JPMorgan Chase Bank,
N.A., JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, Ops Building 2,
3rd Floor, Newark, DE 19713-2107, Attention of Ali Zigami (Telecopy No. (302)
634-4733), with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th
Floor, New York, NY 10179, Attention of Sangeeta Mahadevan (Telecopy No. (212)
270-3279) and (B) in the case of __________________________,
______________________________; and


(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


(d) Electronic Systems.


(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other


-88-

--------------------------------------------------------------------------------



Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.


(ii) Although the Electronic System and its primary web portal are secured with
generally-applicable security procedures and policies implemented or modified by
the Administrative Agent from time to time (including, as of the Effective Date,
a user ID/password authorization system) and the Electronic System is secured
through a per-deal authorization method whereby each user may access the
Electronic System only on a deal-by-deal basis, each of the Lenders, each of the
Issuing Banks and the Borrower acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure, that the
Administrative Agent is not responsible for approving or vetting the
representatives or contacts of any Lender that are added to the Electronic
System, and that there may be confidentiality and other risks associated with
such distribution. Each of the Lenders, each of the Issuing Banks and the
Borrower hereby approves distribution of the Communications through the
Electronic System and understands and assumes the risks of such distribution.


(iii) Any Electronic System used by the Administrative Agent and the
Communications are provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Communications
or the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications and such Electronic System. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Administrative Agent, any Joint Lead
Arranger/Joint Bookrunner, any Joint Lead Arranger or any of their Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System other than as a result of willful misconduct or gross
negligence by such Person as determined by a final, non-appealable order of a
court of competent jurisdiction. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.


(iv) Each Lender and each Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Electronic System shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.




-89-

--------------------------------------------------------------------------------



(v) Each of the Lenders, each of the Issuing Banks and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Electronic System in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.


(vi) Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Banks and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.


(b) Subject to Section 2.04, Section 2.14(b) and Section 2.22, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (provided that only the consent of the
Required Facility Lenders under a particular Facility shall be necessary to
waive any applicability of default interest with respect to such Facility), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) except as provided in Section 2.21, postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) or Section 7.02 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vi) reduce the
percentage specified in the definition of “Required Facility Lenders” with
respect to any Facility without the written consent of all Lenders under such
Facility, or (vii) release all or substantially all of the Guarantors from their
obligations under the Guaranties (except as otherwise provided in Section 5.10),
in each case, without the written consent of each Lender; provided further that
(x) no such agreement shall


-90-

--------------------------------------------------------------------------------



amend, modify or otherwise affect the rights or duties of the Administrative
Agent or any Issuing Bank hereunder without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be, (y) the consent
of the Required Facility Lenders of a Facility shall be required for any
amendment, waiver or modification that adversely affects the rights of such
Facility in a manner different than such amendment, waiver or modification
affects the other Facility (it being understood, however, any amendment,
modification or waiver in relation to any representation, warranty, affirmative
covenant, negative covenant, financial covenant or event of default contained in
Articles III, V, VI or VII hereof, together with similar provisions contained in
any other Loan Document, shall not require the consent of such Required Facility
Lenders as a result of the operation of this clause (y)), and (z) no such
agreement shall amend or modify Section 2.20 without the prior written consent
of the Administrative Agent and each Issuing Bank. Notwithstanding anything to
the contrary herein, the Administrative Agent may, with notice to the Lenders
and the prior written consent of the Borrower only, amend this Agreement or any
Loan Document to correct any obvious error or any error, omission or defect of a
technical or administrative nature.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out of pocket expenses incurred by the Administrative Agent
and the Joint Lead Arrangers/Joint Bookrunners and their Affiliates, including
the reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent and the Joint Lead Arrangers/Joint Bookrunners and their
Affiliates, taken as a whole, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender (but in such case limited
to, the reasonable out-of-pocket fees, charges and disbursements of one counsel
to the Administrative Agent, one counsel to the Lenders (as selected by the
Required Lenders other than the Administrative Agent) and, to the extent
reasonably necessary, one local counsel in each applicable jurisdiction, and, in
the case of a conflict of interest, where the Persons affected by such conflict
inform the Borrower in writing prior to obtaining additional counsel, one
additional counsel for such Persons affected by such conflict), during the
existence of an Event of Default and in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.


(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of counsel, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their


-91-

--------------------------------------------------------------------------------



respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by an Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto, whether brought by the Borrower, any other
Loan Party or a third party; provided that (a) such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to (x) have resulted from the
gross negligence, bad faith or willful misconduct of such Indemnitee or from the
material breach by such Indemnitee of its obligations under the Loan Documents
or (y) have not resulted from an act or omission by the Borrower or its
Affiliates and have been brought by an Indemnitee against any other Indemnitee
(other than a claim or dispute involving an Indemnitee in its capacity as the
Administrative Agent, a Syndication Agent, a Documentation Agent or a Joint Lead
Arranger) and (b) the Borrower shall not, in connection with any such losses,
claims, damages, liabilities or related expenses in the same jurisdiction, be
liable for the reasonable fees and expenses of more than one separate law firm
(which shall be selected by the Joint Lead Arrangers/Joint Bookrunners after
consultation with the Borrower) at any one time for the Indemnitees as a whole
(and, if necessary, one firm of local and regulatory counsel in each appropriate
jurisdiction and regulatory field, as applicable, at any one time for the
Indemnitees as a whole); provided, further, that in the case of a conflict of
interest where the Indemnitee affected by such conflict informs the Borrower of
such conflict, the Borrower shall be responsible for the reasonable fees and
expenses of one firm of counsel (and, if necessary, one firm of local and
regulatory counsel in each appropriate jurisdiction and regulatory field) for
the Indemnitees affected by such conflict. If any action, suit or proceeding is
brought against any Indemnitee in connection with any claim for which it is
entitled to indemnity hereunder, such indemnified person shall (i) promptly
notify the Borrower in writing of such action, suit or proceeding and (ii) give
the Borrower an opportunity to consult from time to time with such Indemnitee
regarding defensive measures and potential settlement. This Section 9.03(b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims or damages arising from any non-Tax claim and shall not duplicate
any amounts paid under Section 2.14 or Section 2.15.


(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Pro-Rata Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. To the extent that the Borrower
fails to pay any amount required to be paid by it to any Issuing Bank under
paragraph (a) or (b) of this Section, each Revolving Lender severally agrees to
pay to such Issuing Bank such Lender’s Revolving Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such


-92-

--------------------------------------------------------------------------------



unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Issuing Bank in its capacity as such.


(d) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof; provided that, nothing in this clause (d) shall relieve the Borrower of
any obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.


(e) All amounts due under this Section shall be payable promptly, and in any
event within 10 Business Days following the delivery of an invoice therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void), other
than as contemplated by clauses (i) and (vi) of the first proviso set forth in
Section 6.02 and by the second proviso set forth in Section 6.02, and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
or delayed) of:


(A) the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof; provided further that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under Section 7.01(a), (b), (h) or (i) has occurred and is
continuing at the time of such assignment, any other assignee, but the
Administrative Agent shall nonetheless send notice of such assignment to the
Borrower;




-93-

--------------------------------------------------------------------------------



(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Commitment to an
assignee that is a Lender with a Revolving Commitment immediately prior to
giving effect to such assignment and (y) all or any portion of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund; and


(C) each Issuing Bank, provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(a), (b), (h) or (i) has occurred and is continuing at the time of such
assignment;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of only one Facility;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500 and any Tax Forms required to be provided under
Section 2.17(f); and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts at such assignee to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, the Loan Parties and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its


-94-

--------------------------------------------------------------------------------



obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Banks and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d), Section 2.06(e),
Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged; (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations; and (C) the Borrower, the Administrative Agent,
each Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such


-95-

--------------------------------------------------------------------------------



Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.17(f) (it being understood that the documentation required under Section
2.17(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such participation was made with the Borrower’s prior written consent.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(e) Competitors. (i) No assignment or participation shall be made to any Person
that was a Competitor as of the date (the “Trade Date”) on which the assigning
Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Competitor for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Competitor after the applicable Trade
Date (including as a result of the delivery of a notice


-96-

--------------------------------------------------------------------------------



pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Competitor”), (x) such assignee or Participant shall not
retroactively be disqualified from becoming a Lender or Participant and (y) the
execution by the Borrower of an Assignment and Assumption with respect to such
assignee will not by itself result in such assignee no longer being considered a
Competitor. Any assignment or participation in violation of this clause (e)(i)
shall not be void, but the other provisions of this clause (e) shall apply.


(ii) If any assignment or participation is made to any Competitor without the
Borrower’s prior written consent in violation of clause (i) above or if any
Person becomes a Competitor after the applicable Trade Date, the Borrower may,
at its sole expense and effort, upon notice to the applicable Competitor and the
Administrative Agent, (A) terminate any Revolving Commitment of such Competitor
and repay all obligations of the Borrower owing to such Competitor in connection
with such Revolving Commitment plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder, (B) in the case
of outstanding Term Loans held by Competitors, purchase or prepay such Term
Loans by paying the principal amount thereof plus accrued interest fees and
other amounts (other than principal amounts) payable to it hereunder and/or (C)
require such Competitor to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the principal amount thereof plus accrued interest, accrued fees
and all other amounts (other than principal amounts) payable to it hereunder.


(iii) Notwithstanding anything to the contrary contained in this Agreement,
Competitors to whom an assignment or participation is made in violation of
clause (i) above (A) will not (x) have the right to receive information, reports
or other materials provided to Lenders by the Borrower, the Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Competitor will be deemed to
have consented in the same proportion as the Lenders that are not Competitors
consented to such matter.


(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Competitors provided by the Borrower and any updates thereto from time to time
(collectively, the “Competitor List”) on the Electronic System, including that
portion of the Electronic System that is designated for “public side” Lenders
and/or (B) provide the Competitor List to each Lender requesting the same.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other


-97-

--------------------------------------------------------------------------------



parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans and issuance of any Letters of Credit, regardless of
any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent, any Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


(b) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.




-98-

--------------------------------------------------------------------------------



SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18(c) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.


(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the United States
District Court for the Southern District of New York sitting in the Borough of
Manhattan (or, if such court lacks subject matter jurisdiction, the Supreme
Court of the State of New York sitting in the Borough of Manhattan), and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, any other Loan Document or the transactions relating
hereto or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined solely in such Federal (to the
extent permitted by law) or New York State court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Agreement shall be deemed or operate to preclude (i) the Administrative
Agent, any Lender or any Issuing Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on any security for the Obligations
(in which case any party shall be entitled to assert any claim or defense other
than any objection to the laying of venue of such action or the action having
been brought in an inconvenient forum but including any claim or defense that
this Section 9.09 would otherwise require to be asserted in a legal action or
proceeding in a New York court), or to enforce a judgment or other court order
in favor of the Administrative Agent, any Lender or any Issuing Bank, (ii) any
party from bringing any


-99-

--------------------------------------------------------------------------------



legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment, (iii) if all such New York courts decline
jurisdiction over any Person, or decline (or, in the case of the Federal
District court, lack) jurisdiction over any subject matter of such action or
proceeding, a legal action or proceeding may be brought with respect thereto in
another court having jurisdiction and (iv) in the event a legal action or
proceeding is brought against any party hereto or involving any of its assets or
property in another court (without any collusive assistance by such party or any
of its subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Section 9.09 would otherwise require
to be asserted in a legal action or proceeding in a New York court) in any such
action or proceeding.


(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.


(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel, consultants and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or


-100-

--------------------------------------------------------------------------------



proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in (in each case, other than a
Competitor), any of its rights or obligations under this Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations (it being understood
that the Competitor List may be disclosed to any assignee or Participant, or
prospective assignee or Participant, in reliance on this clause (f) so long as
such Person is not listed on such Competitor List), (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, the Loans and the Commitments.


SECTION 9.13. Material Non-Public Information.


(a) EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(b) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC


-101-

--------------------------------------------------------------------------------



INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.15. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and the Guarantors that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Patriot Act.


SECTION 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Joint Lead
Arrangers/Joint Bookrunners, the Joint Lead Arrangers, and the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent, the Joint Lead Arrangers/Joint
Bookrunners, the Joint Lead Arrangers, and the Lenders, on the other hand, (B)
the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Joint Lead Arranger/Joint
Bookrunner, each Joint Lead Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
neither the Administrative Agent, any Joint Lead Arranger/Joint Bookrunner, any
Joint Lead Arranger nor any Lender has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Joint Lead Arrangers/Joint Bookrunners, the
Joint Lead Arrangers and the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its


-102-

--------------------------------------------------------------------------------



Affiliates, and neither the Administrative Agent, any Joint Lead Arranger/Joint
Bookrunner, any Joint Lead Arranger, nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. The Borrower
agrees that the Borrower will not claim that any of the Administrative Agent,
Joint Lead Arranger, Joint Lead Bookrunner and Lenders has rendered advisory
services of any nature or respect or owes a fiduciary or similar duty to the
Borrower, in connection with any transactions contemplated hereby.


SECTION 9.17. Non-Recourse. Notwithstanding anything to the contrary contained
in this Agreement, in any of the other Loan Documents, or in any other
instruments, certificates, documents or agreements executed in connection with
this Agreement (all of the foregoing, for purposes of this Section, hereinafter
referred to, individually and collectively, as the “Relevant Documents”), no
recourse under or upon any Obligation, representation, warranty, promise or
other matter whatsoever shall be had against any of the constituent partners of
the Borrower or their successors and assigns (said constituent partners and
their successors and assigns, for purposes of this Section, hereinafter referred
to, individually and collectively, as the “BPG Partners”), and each Lender
expressly waives and releases, on behalf of itself and its successors and
assigns, all right to assert any liability whatsoever under or with respect to
the Relevant Documents against, or to satisfy any claim or obligation arising
thereunder against, any of the BPG Partners or out of any assets of the BPG
Partners, provided, however, that nothing in this Section shall be deemed to (1)
release the Borrower or the other Loan Parties from any personal liability
pursuant to, or from any of its respective obligations under, the Relevant
Documents, or from personal liability for its fraudulent actions or fraudulent
omissions, (2) release any BPG Partner from personal liability for its own
fraudulent actions or fraudulent omissions in relation to which liability would
otherwise exist under applicable law, (3) constitute a waiver of any obligation
evidenced by, or contained in, the Relevant Documents or affect in any way the
validity or enforceability of the Relevant Documents or (4) limit the right of
Administrative Agent and/or the Lenders to proceed against or realize upon any
and all of the assets of the Borrower or the other Loan Parties (notwithstanding
the fact that the BPG Partners have an ownership interest in and, thereby, an
interest in the assets of the Borrower or the other Loan Parties) or to name the
Borrower or the other Loan Parties (or, to the extent that the same are required
by applicable law or are determined by a court to be necessary parties in
connection with an action or suit against the Borrower or the other Loan
Parties, any of the BPG Partners) as a party defendant in, and to enforce
against all or any part of the assets of the Borrower or the other Loan Parties
any judgment obtained by Administrative Agent and/or the Lenders with respect
to, any action or suit under the Relevant Documents so long as no judgment shall
be taken (except to the extent taking a judgment is required by applicable law
or determined by a court to be necessary to preserve Administrative Agent’s
and/or Lender’s rights against the Borrower or the other Loan Parties, but not
otherwise) or shall be enforced against the BPG Partners, their successors and
assigns, or their assets.


SECTION 9.18. Transitional Arrangements.


(a) Existing Credit Agreement Superseded. This Agreement shall supersede the
Existing Credit Agreement in its entirety on the Effective Date, except as
provided in this Section 9.18. On the Effective Date, the rights and obligations
of the parties under the Existing Credit Agreement and the “Notes” defined
therein shall be subsumed within and be governed by this Agreement and the
Notes; provided however, that (x) any of the “Loans” (as defined in the


-103-

--------------------------------------------------------------------------------



Existing Credit Agreement) outstanding under the Existing Credit Agreement
shall, for purposes of this Agreement, be Loans hereunder; (y) this Agreement
shall not in any way release or impair the rights, duties or obligations created
pursuant to the Existing Credit Agreement or any other Loan Document or affect
the relative priorities thereof, in each case to the extent in force and effect
thereunder as of the Effective Date, except as modified hereby or by documents,
instruments and agreements executed and delivered in connection herewith, and
all of such rights, duties and obligations are assumed, ratified and affirmed by
the Borrower; and (z) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Lenders or the Administrative Agent under the Existing Credit Agreement, or
constitute a waiver of any covenant, agreement or obligation under the Existing
Credit Agreement, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby. The Revolving
Lenders’ interests in the Revolving Loans and participations in the Letters of
Credit shall be reallocated and continued in a cashless roll transaction on the
Effective Date in accordance with each Lender’s applicable Revolving Percentage,
and the Revolving Lenders shall make such purchases of Revolving Loans from each
other as necessary to effect such reallocation. The Lenders’ interests in the
Term Loans shall be reallocated and continued in a cashless roll transaction on
the Effective Date in accordance with Schedule 2.01A attached hereto, and the
Term Lenders shall make such purchases of Term Loans from each other as
necessary to effect such reallocation. On the Effective Date, (A) the loan
commitments of each Lender that is a party to the Existing Credit Agreement but
is not a party to this Agreement (an “Exiting Lender”) will be terminated, the
Borrower shall pay or cause to be paid all outstanding obligations owing to the
Exiting Lenders on the Effective Date, and each Exiting Lender will cease to be
a Lender under this Agreement, and (B) each Person listed on Schedule 2.01A
attached to this Agreement shall be a Lender under this Agreement with the
applicable Commitments and Loans set forth opposite its name on such Schedule
2.01A. For the avoidance of doubt, all existing Interest Periods outstanding
under the Existing Credit Agreement shall remain in place on and after the
Effective Date in accordance with their terms until the end of each such
Interest Period, or the conversion or continuation thereof, or prepayment of the
portion of the Loans subject to such Interest Period.


(b) Return and Cancellation of Notes. Upon its receipt of the Notes to be
delivered hereunder on the Effective Date, each Lender will promptly return to
the Borrower, marked “Cancelled” or “Replaced”, the notes of the Borrower held
by such Lender pursuant to the Existing Credit Agreement or in the case of any
loss, theft or destruction of any such note, a lost note affidavit in customary
form.


(c) Interest and Fees Under Existing Credit Agreement. All interest and all
facility and other fees and expenses owing or accruing under or in respect of
the Existing Credit Agreement shall be calculated as of the Effective Date
(prorated in the case of any fractional periods), and shall be paid on the
Effective Date in accordance with the method specified in the Existing Credit
Agreement, as if the Existing Credit Agreement was still in effect.


SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to


-104-

--------------------------------------------------------------------------------



the Write-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b) the effects of any Bail-In Action on any such liability, including, if
applicable:


(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature pages follow]


-105-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
BORROWER:
BRIXMOR OPERATING PARTNERSHIP LP, a Delaware limited partnership



By:
Brixmor OP GP LLC, a Delaware limited liability company, its General Partner



By:
BPG Subsidiary Inc., a Delaware corporation, its sole member







By:    /s/ Steven Siegel                
Name: Steven Siegel
Title: Executive Vice President, General Counsel and Secretary






















































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------



LENDERS:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, as Lender and as Issuing Bank
 
By:
/s/ Sangeeta Mahadevan
 
Name: Sangeeta Mahadevan
Title: Executive Director



































































    
[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]





--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Lender and as Issuing Bank
 
By:
/s/ Michael J. Kauffman
 
Name: Michael J. Kauffman
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]







--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender and as Issuing Bank
 
By:
/s/ Kristen Ray
 
Name: Kirsten Ray
Title: Vice President













































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



BARCLAYS BANK PLC
 
By:
/s/ Craig Malloy
 
Name: Craig Malloy
Title: Director































































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]











--------------------------------------------------------------------------------



CITIBANK, N.A.
 
By:
/s/ Christopher J. Albano
 
Name: Christopher J. Albano
Title: Authorized Signatory















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]











--------------------------------------------------------------------------------



MIZUHO BANK, LTD.
 
By:
/s/ John Davies
 
Name: John Davies
Title: Authorized Signatory















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



ROYAL BANK OF CANADA
 
By:
/s/ Sheena Lee
 
Name: Sheena Lee
Title: Authorized Signatory















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION
 
By:
/s/ Brian P. Kelly
 
Name: Brian P. Kelly
Title: Senior Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------



BANK OF MONTREAL
 
By:
/s/ Gwendolyn Gatz
 
Name: Gwendolyn Gatz
Title: Director

















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]











--------------------------------------------------------------------------------



SUNTRUST BANK
 
By:
/s/ Brandon Young
 
Name: Brandon Young
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



REGIONS BANK
 
By:
/s/ Nicholas R. Frerman
 
Name: Nicholas R. Frerman
Title: Vice President

















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]











--------------------------------------------------------------------------------



THE BANK OF NOVA SCOTIA
 
By:
/s/ Anthony Ottavino
 
Name: Anthony Ottavino
Title: Director















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION
 
By:
/s/ Timothy J. Tillman
 
Name: Timothy J. Tillman
Title: Senior Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



BRANCH BANKING AND TRUST COMPANY
 
By:
/s/ Courtney W. Jones
 
Name: Courtney W. Jones
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON
 
By:
/s/ Abdullah Dahman
 
Name: Abdullah Dahman
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



TD BANK, N.A.
 
By:
/s/ Joseph Wenk
 
Name: Joseph Wenk
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]













--------------------------------------------------------------------------------



ASSOCIATED BANK, NATIONAL ASSOCIATION
 
By:
/s/ Mitchell Vega
 
Name: Mitchell Vega
Title: Vice President















































































[Signature Page to Brixmor Second A&R Revolving Credit and Term Loan Agreement]









--------------------------------------------------------------------------------




EXHIBIT A


 
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1. Assignor:         ______________________________
2. Assignee:         ______________________________
[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]1] ]


3. Borrower:          Brixmor Operating Partnership LP
4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5. Credit Agreement:
The Second Amended and Restated Revolving Credit and Term Credit Agreement dated
as of December 12, 2018 among Brixmor Operating

________________________
1 Select as applicable
Exhibit A-1





--------------------------------------------------------------------------------





Partnership LP, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
6. Assigned Interest:
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Borrower, the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:

________________________
2    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Commitment,” “Term Loan Commitment,” etc.)
3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.


Exhibit A-2



--------------------------------------------------------------------------------





[Consented to and]4 Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:_________________________________
Name:
Title:
[Consented to:]5    


[NAME OF RELEVANT PARTY]




By:________________________________
Name:
Title:




[NAME OF RELEVANT PARTY]




By:________________________________
Name:
Title:




[NAME OF RELEVANT PARTY]




By:________________________________
Name:
Title:




________________________
4    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
5    To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.


Exhibit A-3







--------------------------------------------------------------------------------





ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Agreement or (iv) the performance or observance by
the Borrower, any of its Subsidiaries or Affiliates or any other Person of any
of their respective obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements specified in Section 9.04 of the Credit Agreement (subject to such
consents, if any, as may be required thereunder) that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement are required to be performed by
it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


Exhibit A-4





--------------------------------------------------------------------------------





3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.


























































































Exhibit A-5





--------------------------------------------------------------------------------




EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE
For the Fiscal [Quarter][Year] ended _______________, ____
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of December 12, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Brixmor Operating Partnership LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party thereto (collectively, the
“Lenders” and individually, a “Lender”), and JPMorgan Chase Bank, N.A., as the
Administrative Agent.
The undersigned Financial Officer hereby certifies as of the date hereof that
[he][she] is the ___________________________________ of the General Partner, and
that, as such, [he][she] is authorized to execute and deliver this Compliance
Certificate (this “Certificate”) to the Administrative Agent on the behalf of
the Borrower, and not in [his][her] personal capacity, and that:
[Use the following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited financial statements
required by Section 5.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report of an independent certified
public accountant required by such section.
[Use the following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 5.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP as
of such date and for such period, subject to normal year-end audit adjustments
and the absence of footnotes.
2.    [To the knowledge of the undersigned, no Default has occurred and is
continuing.] [To the knowledge of the undersigned, the following is a list of
each Default that has occurred and is continuing and the actions taken or
proposed to be taken with respect thereto:]
3.    The financial covenant analyses and information set forth on the schedules
attached hereto are true and correct in all material respects on and as of the
date of this Certificate.
4.    [No change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 of the
Agreement.] [The following is a list of each change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement and the effect of such
change on the financial statements referred to in paragraph (1):]
Exhibit B-1


-129-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, ______.
BRIXMOR OPERATING PARTNERSHIP LP
By:        
Name:
Title:










































































Exhibit B-2






-130-

--------------------------------------------------------------------------------



SCHEDULE 1
Covenant Compliance
($ in 000’s)


For the Fiscal [Quarter][Year] ended ___________________, ____ (the “Statement
Date”)


I.
Section 6.01(a)(i) - Maximum Leverage Ratio.
 
 
 
 
 
 
A.
Total Outstanding Indebtedness (from Schedule 2):
$______
 
 
 
 
 
 
B.
Balance Sheet Cash:
$______
 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______
 
 
 
 
 
D.
Leverage Ratio ((Line I.A. - Line I.B) Line I.C):
____%
 
 
 
 
 
 
 
Maximum permitted:
60%6
 
 
 
 
II.
Section 6.01(a)(ii) - Minimum Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
Total Net Operating Income for the most recent 6 months for which the Borrower
has reported financial results, annualized:
$______
 
 
 
 
 
B.
Aggregate square footage of all Operating Properties multiplied by $0.15:
$______
 
 
 
 
 
C.
Fixed Charges (from Schedule 2):
$______
 
 
 
 
 
D.
Fixed Charge Coverage Ratio (Line IV.A - Line IV.B) Line IV.C):
___ to 1.0
 
 
 
 
 
 
Minimum required:
1.5 to 1.0
 
 
 
 
III.
Section 6.01(a)(iii) - Maximum Secured Leverage Ratio.
 
 
 
 
 
 
A.
Total Secured Indebtedness (from Schedule 2):
$______
 
 
 
 
 
B.
Balance Sheet Cash (from Line I.B above):
$______
 
 
 
 
 
C.
Total Asset Value (from Schedule 2):
$______

________________________
6 Ratio may exceed 60%, but shall not exceed 62.5% for a period of up to 4
fiscal quarters following a Major Acquisition


Exhibit B-3


-131-

--------------------------------------------------------------------------------



 
D.
Secured Leverage Ratio ((Line II.A - Line II.B) Line II.C):
____%


 
 
 
 
 
 
 
Maximum permitted:
40
%
 
 
 
 
 
IV.
Section 6.01(a)(iv) - Maximum Unsecured Leverage Ratio.
 
 
 
 
 
 
A.
Total Unsecured Indebtedness (from Schedule 2):
$______


 
 
 
 
 
 
B.
Unrestricted Cash and cash from like-kind exchanges:
$______


 
 
 
 
 
C.
Unencumbered Asset Value (from Schedule 2):
$______


 
 
 
 
 
 
D.
Unsecured Leverage Ratio ((Line IV.A - Line IV.B) Line IV.C):
____%


 
 
 
 
 
 
Maximum permitted:
60%8























































________________________
8 Ratio may exceed 60%, but shall not exceed 62.5% for a period of up to 4
fiscal quarters following a Major Acquisition


Exhibit B-4






-132-

--------------------------------------------------------------------------------



SCHEDULE 2
Additional Calculations
($ in 000’s)
For the Fiscal [Quarter][Year] ended ___________________(the “Statement Date”)
The calculations below have been made (i) as of the Statement Date with respect
to the most recent 6 months for which the Borrower has reported financial
results, annualized, and (ii) in accordance with Section 6.01(b) of the
Agreement.
1.
Fixed Charges equals the sum of the following:

(a)
Total Interest Expense
$______
(b)
plus all scheduled principal payments due on Total Outstanding Indebtedness
(excluding balloon payments)
$______
(c)
plus all dividends payable on account of preferred stock or preferred operating
partnership units of the Borrower or any other Person in the Consolidated Group
(excluding (x) redemption payments or repurchases or charges in connection with
the final redemption or repurchase in whole of any class of preferred stock or
preferred operating partnership units and (y) catch-up dividend payments with
respect to accrued payments that were included in Fixed Charges for a prior
period)
$______
 
 
 
 
Fixed Charges:
$______



2.
Total Asset Value equals the sum of the following as of the Statement Date for
the Consolidated Group and the Investment Affiliates (in each case, in an amount
equal to the Ownership Share for each member of the Consolidated Group and each
Investment Affiliate):

(a)
Total Capitalization Value (from Section 3 below)
$______
(b)
plus then-current Book Value of Land
$______
(c)
plus then-current Book Value of Assets Under Development
$______
(d)
plus value of Non-Stabilized Projects (from Schedule 3), as determined
individually for each Non-Stabilized Project, at the then-current Book Value
thereof
$______
(e)
plus value of Mezzanine Debt Investments that are not more than 90 days past due
determined in accordance with GAAP
$______
(f)
plus then-current value under GAAP of all First Mortgage Receivables
$______
(g)
minus, if the sum of (c), (d) and (e) exceeds 35% of the sum of (a) through (f),
the amount of such excess
$______
 
 
 
 
Total Asset Value:
$______









Exhibit B-5






-133-

--------------------------------------------------------------------------------



3.
Total Capitalization Value equals the sum of the following as of the Statement
Date for the Consolidated Group and the Investment Affiliates (in each case, in
an amount equal to the Ownership Share for each member of the Consolidated Group
and each Investment Affiliate):

(a)
Ownership Share of Net Operating Income from Stabilized Projects of the
Consolidated Group for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 6.50%
$______
(b)
plus Ownership Share of Net Operating Income from Stabilized Projects owned by
Investment Affiliates for the most recent 6 months for which the Borrower has
reported financial results, annualized, divided by 6.50%
$______
(c)
plus Management Fees received by the Consolidated Group for the most recent 6
months for which the Borrower has reported financial results, annualized,
divided by 6.50%
$______
(d)
plus Acquisition Assets valued at the greater of (i) capitalization value1 (so
long as owned for at least 6 months) or (ii) acquisition cost
$______
(e)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (d), the amount
of such excess
$______
 
 
 
 
Total Capitalization Value:
$______

4.
Total Outstanding Indebtedness equals the sum of the following, without
duplication, as of the Statement Date:

(a)
Ownership Share of all Indebtedness of the Consolidated Group
$______
(b)
plus applicable Ownership Share of any Indebtedness of each Investment Affiliate
other than Indebtedness of such Investment Affiliate to a member of the
Consolidated Group
$______
 
 
 
 
Total Outstanding Indebtedness:
$______

























________________________
1 Such capitalization value to be calculated by dividing (x) the Net Operating
Income for such Acquisition Assets for the most recent 6 months for this the
Borrower has reported financial results, annualized, by (y) 6.50%.




Exhibit B-6






-134-

--------------------------------------------------------------------------------



5.
Total Secured Indebtedness equals the sum of the following, as of the Statement
Date:

(a)
aggregate principal amount of the portion of Total Outstanding Indebtedness
(from Section 4 above) that is Secured Indebtedness
$______
(b)
plus aggregate principal amount of any Unsecured Indebtedness of a Subsidiary of
the Borrower that is to be treated as Secured Indebtedness in accordance with
Section 5.10(a) of the Agreement
$______
 
 
 
 
Total Secured Indebtedness:
$______





6.
Unencumbered Asset Value equals the sum of the following as of the Statement
Date (in each case, in an amount equal to the Ownership Share for each member of
the Consolidated Group):

(a)
Net Operating Income from Stabilized Projects that are Unencumbered Assets for
the most recent 6 months for which the Borrower has reported results,
annualized, divided by 6.50%
$______
(b)
plus then-current Book Value of Assets Under Development that are Unencumbered
Assets
$______
(c)
plus then-current Book Value of Land that is an Unencumbered Asset
$______
(d)
plus Acquisition Assets that are Unencumbered Assets valued at the greater of
(i) capitalization value2 (if owned for at least 6 months) or (ii) acquisition
cost
$______
(e)
plus Non-Stabilized Projects (from Schedule 3) that are Unencumbered Assets, as
determined individually for each such unencumbered Non-Stabilized Project, at
the then-current Book Value thereof
$______
(f)
plus, 75% of the amount of Management Fees received by the Consolidated Group
for the most recent 6 months for which the Borrower has reported results,
annualized, divided by 15%
$______
(g)
minus, if the amount in (b) exceeds 10% of the sum of (a) through (f), the
amount of such excess
$______
(h)
minus, if the amount in (c) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
(i)
minus, if the amount in (f) exceeds 5% of the sum of (a) through (f), the amount
of such excess
$______
(j)
minus, if the amount of Unencumbered Asset Value from Unencumbered Assets that
are 1031 Properties exceeds 5% of the sum of (a) through (f), the amount of such
excess
$______









________________________
2 Such capitalization value to be calculated by dividing (x) the Net Operating
Income for such Acquisition Assets for the most recent 6 months for this the
Borrower has reported financial results, annualized, by (y) 6.50%.


Exhibit B-7


 
 
 
 
Unencumbered Asset Value:
$______



-135-

--------------------------------------------------------------------------------

































































Exhibit B-8


SCHEDULE 3
Non-Stabilized Projects


-136-

--------------------------------------------------------------------------------

































































Exhibit B-9


SCHEDULE 4
Unencumbered Assets


-137-

--------------------------------------------------------------------------------





[To include a list of all Unencumbered Assets, the Net Operating Income
attributable to each and whether any Unencumbered Assets are subject to a new
Eligible Ground Lease]
















































































Exhibit B-10




SCHEDULE 5
Additional Subsidiary Indebtedness


-138-

--------------------------------------------------------------------------------











































































































Exhibit B-11






-139-

--------------------------------------------------------------------------------




EXHIBIT C-1
 
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Revolving Credit and
Term Credit Agreement dated as of December 12, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brixmor
Operating Partnership LP, as Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17(f)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 201[_]








Exhibit C-1-1




-140-

--------------------------------------------------------------------------------



EXHIBIT C-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Revolving Credit and
Term Credit Agreement dated as of December 12, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brixmor
Operating Partnership LP, as Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
Credit Agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as applicable from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:



Date: ________ __, 201[_]
Exhibit C-2-1




-141-

--------------------------------------------------------------------------------



EXHIBIT C-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Revolving Credit and
Term Credit Agreement dated as of December 12, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brixmor
Operating Partnership LP, as Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 201[_]










Exhibit C-3-1




-142-

--------------------------------------------------------------------------------



EXHIBIT C-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Revolving Credit and
Term Credit Agreement dated as of December 12, 2018 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Brixmor
Operating Partnership LP, as Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each lender from time to time party thereto.
Pursuant to the provisions of 2.17(f)(ii)(B)(4) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a Credit Agreement entered into in the ordinary course of its trade
or business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:



Date: ________ __, 201[_]


Exhibit C-4-1




-143-

--------------------------------------------------------------------------------




EXHIBIT D-1


FORM OF REVOLVING LOAN NOTE


$[__________]                                 December 12, 2018
FOR VALUE RECEIVED, the undersigned, BRIXMOR OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to [_________________] (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 500 Stanton
Christiana Road, Newark, Delaware, or at such other address as may be specified
in writing by the Administrative Agent to the Borrower, the principal sum of
[_______________] Dollars ($[______________]) or, if less, the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to the Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of December 12, 2018, among the Lender, the Borrower, the
other lending institutions named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) (as amended, restated,
replaced, supplemented or modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement. Unless otherwise provided
herein, the rules of interpretation set forth in Article I of the Credit
Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Maturity Date. The
Lender may endorse the record relating to this Note with appropriate notations
evidencing advances and payments of principal hereunder as contemplated by the
Credit Agreement. Such notations shall, to the extent not inconsistent with the
notations made by the Administrative Agent in the Register, be conclusive and
binding on the Borrower in the absence of manifest error; provided, however,
that the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Revolving Loan was made and as specified in the Credit Agreement in
immediately available funds to the account designated by the Administrative
Agent pursuant to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.


Exhibit D-1-1




-144-

--------------------------------------------------------------------------------



In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Page to Follow]




























































Exhibit D-1-2


 


-145-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


BRIXMOR OPERATING PARTNERSHIP LP


By: ___________________________________
Name:
Title:






































[Signature Page - Revolving Loan Note (Form)]
Exhibit D-1-3






-146-

--------------------------------------------------------------------------------



REVOLVING LOANS AND PRINCIPAL PAYMENTS




 
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
 




Notation
Made By
Date
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





















Exhibit D-1-4










-147-

--------------------------------------------------------------------------------



EXHIBIT D-2


FORM OF TRANCHE A TERM LOAN NOTE


$[__________]                                 December 12, 2018
FOR VALUE RECEIVED, the undersigned, BRIXMOR OPERATING PARTNERSHIP LP, a
Delaware limited partnership (the “Borrower”), promises to pay, without offset
or counterclaim, to [_________________] (hereinafter, together with its
successors in title and permitted assigns, the “Lender”) in care of the
Administrative Agent to the Administrative Agent’s address at 500 Stanton
Christiana Road, Newark, Delaware, or at such other address as may be specified
in writing by the Administrative Agent to the Borrower, the principal sum of
[_______________] Dollars ($[______________]) or, if less, the aggregate unpaid
principal amount of all Tranche A Term Loans made by the Lender to the Borrower
pursuant to the Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of December 12, 2018, among the Lender, the Borrower, the
other lending institutions named therein and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”) (as amended, restated,
replaced, supplemented or modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement. Unless otherwise provided
herein, the rules of interpretation set forth in Article I of the Credit
Agreement shall be applicable to this Note.
The Borrower also promises to pay (a) principal at the times provided in the
Credit Agreement and (b) interest from the date hereof on the principal amount
unpaid at the rates and times set forth in the Credit Agreement and in all cases
in accordance with the terms of the Credit Agreement. Late charges and other
charges and default rate interest shall be paid by Borrower in accordance with,
and subject to, the terms and conditions of the Credit Agreement. The entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be due and payable in full on the Tranche A Maturity
Date. The Lender may endorse the record relating to this Note with appropriate
notations evidencing advances and payments of principal hereunder as
contemplated by the Credit Agreement. Such notations shall, to the extent not
inconsistent with the notations made by the Administrative Agent in the
Register, be conclusive and binding on the Borrower in the absence of manifest
error; provided, however, that the failure of any Lender to make any such
notations shall not limit or otherwise affect any Obligations of the Borrower.
Payments of both principal and interest are to be made in the currency in which
such Term Loan was made and as specified in the Credit Agreement in immediately
available funds to the account designated by the Administrative Agent pursuant
to the Credit Agreement.
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the provisions of the Credit Agreement and the other Loan Documents. The
principal of this Note is subject to prepayment in whole or in part without
premium or penalty (subject to the provisions of Section 2.16 of the Credit
Agreement) in the manner and to the extent specified in the Credit Agreement.
The principal of this Note, the interest accrued on this Note and all other
obligations of the Borrower are full recourse obligations of the Borrower.


Exhibit D-2-1






-148-

--------------------------------------------------------------------------------



In case an Event of Default shall occur and be continuing, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.
The Borrower and all the parties hereto, whether as makers, endorsers, or
otherwise, hereby waive presentment for payment, demand protest and notice of
any kind in connection with the delivery, acceptance, performance and
enforcement of this Note (except for notices expressly required by the Credit
Agreement), and also hereby assent to extensions of time of payment or
forbearance or other indulgences without notice.
THIS NOTE SHALL BE INTERPRETED, AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


[Signature Page to Follow]




























































Exhibit D-2-2


 


-149-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed in its
name as of the date first above written.


BRIXMOR OPERATING PARTNERSHIP LP


By: ___________________________________
Name:
Title:










































Exhibit D-2-3




-150-

--------------------------------------------------------------------------------



TERM LOANS AND PRINCIPAL PAYMENTS




 
Amount of
Loan
Made


Interest
Period
(If
Applicable)
Amount of
Principal Repaid
Unpaid
Principal Balance
 




Notation
Made By
Date
ABR
Eurodollar Rate
ABR
Eurodollar Rate
ABR
Eurodollar Rate
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























Exhibit D-2-4




-151-

--------------------------------------------------------------------------------




EXHIBIT E
FORM OF BORROWING REQUEST
Date: ____________, 201_
To:    JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of December 12, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement;” the terms defined therein being used herein as therein
defined), among Brixmor Operating Partnership LP, a Delaware limited partnership
(the “Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (the “Administrative
Agent”).
The undersigned hereby requests (select one):
☐    A Borrowing of Revolving Loans
1.
On [___________], 201_ (the “Borrowing Date”)10.

2.
In the principal amount of $___________.11 

3.
Comprised of [Eurodollar Borrowing][ABR Borrowing] [LIBOR Daily Borrowing].

    
4.
For Eurodollar Borrowings: with an Interest Period of ___ months.

5.
To be wired to the following account in accordance with Section 2.07 of the
Credit Agreement: [Location] [Name] [Account Number].

☐    The [issuance][amendment][renewal][extension] of a Letter of Credit
1.
On [___________], 201_ (the “Effective Date”)12.

2.
With an expiration date of [___________].

3.
In the amount of $_____________________.

4.
The name of the proposed Issuing Bank is: [_________________]

_____________________
10 The Borrowing Date must be a Business Day.
11 Subject to the exceptions set forth in Section 2.02(c) of the Loan Agreement,
(1) any Borrowing of Eurodollar Loans must be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess of that amount and (2)
any Borrowing of ABR Loans or LIBOR Daily Loans must be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess of that amount.
12 The Effective Date must be a Business Day.


Exhibit E-1






-152-

--------------------------------------------------------------------------------





5.
The name and address of the beneficiary is: [_________________].

[6.
The identification number of the Letter of Credit is [______________].]13 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the [Borrowing Date][Effective Date] and after giving effect to the
requested [Borrowing][issuance, amendment, renewal or extension]:
The representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct in all material respects on and as of the
[Borrowing Date][Effective Date] (except to the extent that any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty is true and correct in all material respects as
of such earlier date); and
No Default or Event of Default has occurred and is continuing.
If notice of the requested Borrowing was previously given by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.03 of the Credit Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE TO FOLLOW]










































_____________________
13 Line 6 to be included only for an amendment to, or a renewal or extension of,
an issued and outstanding Letter of Credit.


Exhibit E-2






-153-

--------------------------------------------------------------------------------





Borrower


BRIXMOR OPERATING PARTNERSHIP LP, a Delaware limited partnership




By:______________________________________    
Name:
Title:


























































































Exhibit E-3




-154-

--------------------------------------------------------------------------------




EXHIBIT F


EXHIBIT F
FORM OF SUBSIDIARY GUARANTY




THIS GUARANTY (“Guaranty”) is executed as of [__________], by [_______________],
(the “Guarantor”), for the benefit of JPMORGAN CHASE BANK, N.A.,
(“Administrative Agent”), in its capacity as the administrative agent for the
Lenders under the Loan Agreement defined below, for the benefit of itself and
such Lenders. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Loan Agreement defined below.
RECITALS


A.    Brixmor Operating Partnership LP, a Delaware limited partnership
(“Borrower”), Administrative Agent and the Lenders have entered into that
certain Second Amended and Restated Revolving Credit and Term Loan Agreement
dated as of December 12, 2018 (as amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Loan Agreement”), pursuant to
which the Lenders have agreed to make available to Borrower Loans and certain
other financial accommodations on the terms and conditions set forth in the Loan
Agreement.


B.    Pursuant to Section 5.10(a) of the Loan Agreement, Borrower has elected
that the Guarantor become an Additional Subsidiary Guarantor (as defined
therein).


C.    The Guarantor is a subsidiary of Borrower and will directly benefit from
the Lenders’ making the Loans and other financial accommodations to Borrower.


AGREEMENT
NOW, THEREFORE, as an inducement to the Lenders to continue extending credit and
other financial accommodations to Borrower, and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Guarantor agrees with Administrative Agent, for the benefit of
the Lenders, as follows:


Section 1. Guaranty of Obligations. The Guarantor hereby absolutely, irrevocably
and unconditionally guarantees to Administrative Agent, for the benefit of the
Lenders, jointly and severally with all existing and future guarantors of the
Obligations, the payment and performance of the Obligations as and when the same
shall be due and payable, whether by lapse of time, by acceleration of maturity
or otherwise. The Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable, jointly and severally with all existing
and future guarantors of the Obligations, for the Obligations as a primary
obligor, and that the Guarantor shall fully perform each and every term and
provision hereof. This Guaranty is a guaranty of payment and not of collection
only. Administrative Agent shall not be required to exhaust any right or remedy
or take any action against Borrower or any other person or entity. The Guarantor
agrees


Exhibit F-1




-155-

--------------------------------------------------------------------------------



that, as between the Guarantor and Administrative Agent and the Lenders, the
Obligations may be declared to be due and payable for the purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards Borrower and that in the
event of a declaration or attempted declaration, the Obligations shall
immediately become due and payable by the Guarantor for the purposes of this
Guaranty. Without limiting the generality of the foregoing, the Guarantor, and
by its acceptance of this Guaranty, Administrative Agent, for the benefit of the
Lenders, hereby confirms that the parties intend that this Guaranty not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law (as defined below), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar federal, state or foreign law to the
extent applicable to this Guaranty. In furtherance of that intention, the
liabilities of the Guarantor under this Guaranty (the “Liabilities”) shall be
limited to the maximum amount that will, after giving effect to such maximum
amount and all other contingent and fixed liabilities of the Guarantor that are
relevant under such laws, and after giving effect to any collections from,
rights to receive contribution from or payments made by or on behalf of any
other person with respect to the Liabilities, result in the Liabilities of the
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means Title 11, U.S. Code, or
any similar federal, state or foreign law for the relief of debtors. This
paragraph with respect to the maximum liability of the Guarantor is intended
solely to preserve the rights of the Administrative Agent, for the benefit of
the Lenders, to the maximum extent not subject to avoidance under applicable
law, and neither the Guarantor nor any other person or entity shall have any
right or claim under this paragraph with respect to such maximum liability,
except to the extent necessary so that the obligations of the Guarantor
hereunder shall not be rendered voidable under applicable law. The Guarantor
agrees that the Obligations may at any time and from time to time exceed the
maximum liability of the Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Administrative Agent on behalf of the Lenders,
hereunder, provided that, nothing in this sentence shall be construed to
increase the Guarantor's obligations hereunder beyond its maximum liability.


Section 2. Guaranty Absolute. The Guarantor guarantees that the Obligations
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to departure from any of the terms of any Loan
Document, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, or
failure to act by Administrative Agent or the Lenders with respect to, any other
guaranty or support document, or any exchange, release or non‑perfection of, or
failure to act by Administrative Agent or the Lenders with respect to, any
collateral, for all or any of the Obligations; (c) any present or future law,
regulation or order of any jurisdiction (whether of right or in fact) or of any
agency thereof purporting to reduce, amend, restructure or otherwise affect any
term of the Obligations or any Loan Document; (d) any change in the corporate
existence, structure, or ownership of Borrower; (e) without being limited by the
foregoing, any lack of validity or enforceability of any Loan Document; and (f)
any other setoff, recoupment, defense or counterclaim whatsoever (in any case,
whether based on contract, tort or any other theory) with respect to the Loan
Documents or the transactions contemplated thereby which might constitute a
legal or equitable defense available to, or discharge of, Borrower or a
guarantor, other than the Payment in Full of the Obligations.




Exhibit F-2




-156-

--------------------------------------------------------------------------------



Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of the
payment of all Obligations now or hereafter existing and shall remain in full
force and effect until this Guaranty is terminated pursuant to Section 17
hereof.


Section 4. Waiver of Certain Rights and Notices. To the fullest extent not
prohibited by applicable law, except as specifically provided herein, the
Guarantor hereby waives and agrees not to assert or take advantage of (a) any
right to require Administrative Agent or any Lender to proceed against or
exhaust its recourse against Borrower, any other guarantor or endorser, or any
security or collateral held by Administrative Agent (for the benefit of Lenders)
at any time or to pursue any other remedy in its power before proceeding against
Guarantor hereunder; (b) the defense of the statute of limitations in any action
hereunder; (c) any defense that may arise by reason of (i) the incapacity, lack
of authority, death or disability of Borrower, the Guarantor or any other or
others, (ii) the revocation or repudiation hereof by the Guarantor or the
revocation or repudiation of any of the Loan Documents by Borrower or any other
or others, (iii) the failure of Administrative Agent (on behalf of the Lenders)
to file or enforce a claim against the estate (either in administration,
bankruptcy or any other proceeding) of Borrower or any other or others, (iv) the
unenforceability in whole or in part of any Loan Document, (v) Administrative
Agent's election (on behalf of the Lenders), in any proceeding instituted under
the federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
federal Bankruptcy Code, or (vi) any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; (d) presentment, demand for
payment, protest, notice of discharge, notice of acceptance of this Guaranty,
and indulgences and notices of any other kind whatsoever; (e) any defense based
upon an election of remedies by Administrative Agent (on behalf of the Lenders)
which destroys or otherwise impairs the subrogation rights of the Guarantor or
the right of the Guarantor to proceed against Borrower for reimbursement, or
both; (f) any defense based upon any taking, modification or release of any
collateral or other guarantees, or any failure to perfect any security interest
in, or the taking of or failure to take any other action with respect to any
collateral securing payment or performance of the Obligations; (g) any right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any obligations to
which it applies or may apply; and (h) any rights or defenses based upon an
offset by the Guarantor against any obligation now or hereafter owed to the
Guarantor by Borrower; provided, however, that this Section 4 shall not
constitute a waiver on the part of the Guarantor of any defense of payment. The
Guarantor shall remain liable hereunder to the extent set forth herein,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor, until the termination of this
Guaranty under Section 3.
Section 5. Reinstatement. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any of the
Obligations is rescinded or must otherwise be returned by the Lenders on the
insolvency, bankruptcy or reorganization of Borrower or otherwise, all as though
the payment had not been made, whether or not Administrative Agent is in
possession of the Guaranty; provided, however, that no such reinstatement shall
occur if this Guaranty has terminated pursuant to Section 17(b) hereof.












Exhibit F-3






-157-

--------------------------------------------------------------------------------



Section 6. Subrogation. The Guarantor shall not exercise any rights which it may
acquire by way of subrogation, by any payment made under this Guaranty or
otherwise, until all the Obligations have been Paid in Full and the Loan
Documents are no longer in effect. If any amount is paid to the Guarantor on
account of subrogation rights under this Guaranty at any time when all the
Obligations have not been Paid in Full, the amount shall be held in trust for
the benefit of the Lenders and shall be promptly paid to Administrative Agent,
for the benefit of the Lenders, to be credited and applied to the Obligations,
whether matured or unmatured or absolute or contingent, in accordance with the
terms of the Loan Documents. If the Guarantor makes payment to Administrative
Agent, for the benefit of the Lenders, of all or any part of the Obligations and
all the Obligations are Paid in Full and the Loan Documents are no longer in
effect, Administrative Agent shall, at the Guarantor's request, execute and
deliver to the Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantor of the interest in the Obligations resulting from the payment.


Section 7. Subordination. Without limiting Administrative Agent’s rights under
any other agreement, any liabilities owed by Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Obligations,
and such liabilities of Borrower to the Guarantor, if Administrative Agent so
requests, shall be collected, enforced and received by the Guarantor as trustee
for the Lenders and shall be paid over to Administrative Agent, for the benefit
of the Lenders, on account of the Obligations but without reducing or affecting
in any manner the liability of the Guarantor under the other provisions of this
Guaranty.


Section 8. Certain Taxes. The Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein as provided in Section 2.17 of the Loan Agreement.


Section 9. Representations and Warranties. The Guarantor represents and warrants
that:


(a) (i) it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
(ii) the execution, delivery and performance of this Guaranty are within the
Guarantor’s corporate, limited liability company or other organizational powers
and have been duly authorized by all necessary corporate, limited liability
company or other organizational action, (iii) this Guaranty has been duly
executed and delivered by the Guarantor and constitutes a legal, valid and
binding obligation of the Guarantor, enforceable against the Guarantor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law, and (iv) the execution, delivery and
performance of this Guaranty by the Guarantor (A) do not require any consent or
approval of, registration or filing with, or any other action by, any


Exhibit F-4






-158-

--------------------------------------------------------------------------------



Governmental Authority, except such as have been obtained or made and are in
full force and effect,
(B) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Guarantor or any order of any Governmental
Authority, except for any violation of any applicable law or regulation that
would not reasonably be expected to have a Material Adverse Effect, (C) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Guarantor or its assets, or give rise to a right
thereunder to require any payment to be made by the Guarantor, except for any
violation or default that would not reasonably be expected to have a Material
Adverse Effect, and (D) will not result in the creation or imposition of any
Lien on any asset of the Guarantor; and


(b) in executing and delivering this Guaranty, the Guarantor has (i) without
reliance on Administrative Agent or any Lender or any information received from
Administrative Agent or any Lender and based upon such documents and information
it deems appropriate, made an independent investigation of the transactions
contemplated hereby and Borrower, Borrower’s business, assets, operations,
prospects and condition, financial or otherwise, and any circumstances which may
bear upon such transactions, Borrower or the obligations and risks undertaken
herein with respect to the Obligations; (ii) adequate means to obtain from
Borrower on a continuing basis information concerning Borrower; (iii) full and
complete access to the Loan Documents and any other documents executed in
connection with the Loan Documents; and (iv) not relied and will not rely upon
any representations or warranties of Administrative Agent or any Lender not
embodied herein or any acts heretofore or hereafter taken by Administrative
Agent or any Lender (including but not limited to any review by Administrative
Agent or any Lender of the affairs of Borrower).


Section 10. Covenants. The Guarantor will perform and comply with all covenants
applicable to the Guarantor, or which Borrower is required to cause the
Guarantor to comply with, under the terms of the Loan Agreement or any of the
other Loan Documents as if the same were more fully set forth herein.


Section 11. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.


Section 12. Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, and to the
extent permitted under Section 9.08 of the Loan Agreement, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Guarantor against any of
and all the Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Guaranty and although such
Obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
















Exhibit F-5




-159-

--------------------------------------------------------------------------------



Section 13. Formalities. The Guarantor waives presentment, demand, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any of
the Obligations and any other formality with respect to any of the Obligations
or this Guaranty.


Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Guaranty, nor consent to any departure by the Guarantor therefrom, shall be
effective unless it is in writing and signed by Administrative Agent, and then
the waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. No failure on the part of Administrative
Agent to exercise, and no delay in exercising, any right under this Guaranty
shall operate as a waiver or preclude any other or further exercise thereof or
the exercise of any other right.


Section 15. Expenses. The Guarantor shall reimburse Administrative Agent and the
Lenders on demand for all costs, expenses and charges incurred by Administrative
Agent and the Lenders in connection with the performance or enforcement of this
Guaranty, subject, in each case, to the terms and limitations set forth in
Section 9.03 of the Loan Agreement. The obligations of the Guarantors under this
Section shall survive the termination of this Guaranty.


Section 16. Assignment. This Guaranty shall be binding on, and shall inure to
the benefit of the Guarantor, Administrative Agent, the Lenders and their
respective successors and assigns; provided that the Guarantor may not assign or
transfer its rights or obligations under this Guaranty except as provided in the
Loan Agreement. Without limiting the generality of the foregoing, Administrative
Agent and each Lender may assign, sell participations in or otherwise transfer
its rights under the Loan Documents to any other person or entity in accordance
with the terms of the Loan Agreement, and the other person or entity shall then
become vested with all the rights granted to Administrative Agent or such
Lender, as applicable, in this Guaranty or otherwise.


Section 17.     Termination. This Guaranty and all obligations (other than those
expressly stated to survive such termination) of the Administrative Agent and
the Guarantor hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party upon (a) the Payment in Full of the
Obligations and other amounts payable under this Guaranty and the Loan
Documents, or (b) the release of this Guaranty pursuant to Section 5.10 of the
Loan Agreement, whereby the Administrative Agent shall, at the request and
expense of Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument to evidence any such release in a
form reasonably acceptable to Borrower and Administrative Agent.


Section 18. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


Section 19. Notices. All notices or other written communications hereunder shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email, as follows:












Exhibit F-6






-160-

--------------------------------------------------------------------------------





(a)    if to the Guarantor, to it at [________________________], Attention of
[_______________] (Telecopy No. [_____________]); and


(b)    if to Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
DE 19713-2107, Attention of Ali Zigami (Telecopy No. (302) 634-4733), with a
copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, 24th Floor, New York, NY
10179, Attention of Sangeeta Mahadevan (Telecopy No. (212) 270-3279).
The Guarantor and Administrative Agent may change its address or telecopy number
for notices and other communications hereunder by notice to the other party. All
notices and other communications given to the Guarantor or Administrative Agent
in accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
Section 20. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Guaranty hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County, Borough of
Manhattan, and of the United States District Court for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty, or for recognition or enforcement
of any judgment, and each party to this Guaranty hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined solely in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Guaranty shall be deemed or operate to preclude (i) Administrative Agent or
any Lender from bringing suit or taking other legal action in any other
jurisdiction to realize on any security for the Obligations (in which case any
party shall be entitled to assert any claim or defense other than any objection
to the laying of venue of such action or the action having been brought in an
inconvenient forum but including any claim or defense that this Section 20(b)
would otherwise require to be asserted in a legal action or proceeding in a New
York court), or to enforce a judgment or other court order in favor of
Administrative Agent or any Lender, (ii) any party from bringing any legal
action or proceeding in any jurisdiction for the recognition and enforcement of
any judgment, (iii) if all such New York courts decline jurisdiction over any
Person, or decline (or, in the case of the Federal District court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 20(b) would otherwise require to be asserted
in a legal action or proceeding in a New York court) in any such action or
proceeding.




Exhibit F-7






-161-

--------------------------------------------------------------------------------



(c)    Each party to this Guaranty hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Guaranty in any court
referred to in subsection (b) above. Each party to this Guaranty hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Guaranty irrevocably consents to service of process in
the manner provided for notices herein. Nothing in this Guaranty will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.
Section 21. Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
Section 22. ENTIRETY. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR EMBODY THE FINAL, ENTIRE AGREEMENT OF THE GUARANTOR, ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS EXECUTED BY THE
GUARANTOR ARE INTENDED BY THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS HEREOF AND THEREOF, AND NO COURSE
OF DEALING AMONG THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS, NO COURSE
OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT EXECUTED BY THE GUARANTOR. THERE ARE NO ORAL
AGREEMENTS BETWEEN THE GUARANTOR, ADMINISTRATIVE AGENT AND THE LENDERS.
Section 23. WAIVER OF RIGHT TO TRIAL BY JURY. THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE LENDERS, EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). THE GUARANTOR AND, BY ITS
ACCEPTANCE HEREOF, ADMINISTRATIVE AGENT, ON BEHALF OF THE




Exhibit F-8






-162-

--------------------------------------------------------------------------------



LENDERS, EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND SUCH OTHER PARTY HAVE BEEN INDUCED TO EXECUTE OR
ACCEPT THIS GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


[SIGNATURE PAGE FOLLOWS]










































































Exhibit F-9








-163-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its duly authorized officer as of the date first above written.


[GUARANTOR]




By:___________________________
Name:
Title:
    












































Exhibit F-10




-164-